  

 

  

Credit Agreement

 

Dated as of June 28, 2013

 

among

 

Pioneer Power Solutions, Inc.,

 

The Guarantors from time to time party hereto,

 

and

 

Bank of Montreal, Chicago Branch

  

 

  

 

 

 

Table of Contents

 

Section Heading   Page         Section 1. Definitions; Interpretation   1      
  Section 1.1. Definitions   1 Section 1.2. Interpretation   27 Section 1.3.
Change in Accounting Principles   27         Section 2. The Facilities   28    
    Section 2.1. Term Loan Facility   28 Section 2.2. Revolving Facility;
Revolving Credit Line   28 Section 2.3. Letters of Credit   28 Section 2.4.
Applicable Interest Rates   30 Section 2.5. Minimum Borrowing Amounts; Maximum
Eurodollar Loans   31 Section 2.6. Manner of Borrowing Loans and Designating
Applicable Interest Rates   31 Section 2.7. Maturity of Loans   32 Section 2.8.
Prepayments   33 Section 2.9. Default Rate   35 Section 2.10. Evidence of
Indebtedness   36 Section 2.11. Commitment Terminations   36         Section 3.
Fees   37         Section 3.1. Fees   37         Section 4. Taxes; Change in
Circumstances, Increased Costs, and Funding Indemnity   37         Section 4.1.
Taxes   37 Section 4.2. Change of Law   39 Section 4.3. Unavailability of
Deposits or Inability to Ascertain, or Inadequacy of, LIBOR   39 Section 4.4.
Increased Costs   39 Section 4.5. Funding Indemnity   41 Section 4.6. Discretion
of the Bank as to Manner of Funding   41 Section 4.7. Lending Offices;
Mitigation Obligations   41         Section 5. Place and Application of Payments
  42         Section 5.1. Place and Application of Payments   42 Section 5.2.
Non-Business Days   42 Section 5.3. Payments Set Aside   42 Section 5.4. Account
Debit   42

 

-i-

 

 

Section 6. Representations and Warranties   43         Section 6.1. Organization
and Qualification   43 Section 6.2. Subsidiaries   43 Section 6.3. Authority and
Validity of Obligations   43 Section 6.4. Use of Proceeds; Margin Stock   44
Section 6.5. Financial Reports   44 Section 6.6. No Material Adverse Change   44
Section 6.7. Full Disclosure   45 Section 6.8. Trademarks, Franchises, and
Licenses   45 Section 6.9. Governmental Authority and Licensing   45 Section
6.10. Good Title   45 Section 6.11. Litigation and Other Controversies   45
Section 6.12. Taxes   45 Section 6.13. Approvals   46 Section 6.14. Affiliate
Transactions   46 Section 6.15. Investment Company   46 Section 6.16. ERISA   46
Section 6.17. Compliance with Laws   46 Section 6.18. OFAC   47 Section 6.19.
Labor Matters   47 Section 6.20. Other Agreements   47 Section 6.21. Solvency  
48 Section 6.22. No Default   48 Section 6.23. No Broker Fees.   48        
Section 7. Conditions Precedent   48         Section 7.1. All Credit Events   48
Section 7.2. Initial Credit Event   49 Section 7.3. Term Loan Advances   51    
    Section 8. Covenants   53         Section 8.1. Maintenance of Business   53
Section 8.2. Maintenance of Properties   53 Section 8.3. Taxes and Assessments  
53 Section 8.4. Insurance   53 Section 8.5. Financial Reports   54 Section 8.6.
Inspection; Field Audits   57 Section 8.7. Borrowings and Guaranties   57
Section 8.8. Liens   59 Section 8.9. Investments, Acquisitions, Loans and
Advances   61 Section 8.10. Mergers, Consolidations and Sales   62 Section 8.11.
Maintenance of Subsidiaries   62 Section 8.12. Dividends and Certain Other
Restricted Payments   62 Section 8.13. ERISA   63

 

-ii-

 

 

Section 8.14. Compliance with Laws   63 Section 8.15. Compliance with OFAC
Sanctions Programs   64 Section 8.16. Burdensome Contracts With Affiliates   64
Section 8.17. No Changes in Fiscal Year   65 Section 8.18. Formation of
Subsidiaries   65 Section 8.19. Change in the Nature of Business   65 Section
8.20. Use of Proceeds   65 Section 8.21. No Restrictions   65 Section 8.22.
Subordinated Debt   65 Section 8.23. Financial Covenants   65 Section 8.24.
Foreign Subsidiary Holding Companies   66 Section 8.25. Post-Closing Covenant  
67         Section 9. Events of Default and Remedies   67         Section 9.1.
Events of Default   67 Section 9.2. Non-Bankruptcy Defaults   69 Section 9.3.
Bankruptcy Defaults   70 Section 9.4. Collateral for Undrawn Letters of Credit  
70 Section 9.5. Post-Default Collections   70         Section 10. The Guarantees
  71         Section 10.1. The Guarantees   71 Section 10.2. Guarantee
Unconditional   71 Section 10.3. Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances   72 Section 10.4. Subrogation   72
Section 10.5. Subordination   73 Section 10.6. Waivers   73 Section 10.7. Limit
on Recovery   73 Section 10.8. Stay of Acceleration   73 Section 10.9. Benefit
to Guarantors   73 Section 10.10. Keepwell   74         Section 11. Collateral  
74         Section 11.1. Collateral   74 Section 11.2. Depository Banks   74
Section 11.3. Liens on Real Property   75 Section 11.4. Further Assurances   75
        Section 12. Miscellaneous   75         Section 12.1. Notices   75
Section 12.2. Amendments, Etc   76 Section 12.3 Costs and Expenses;
Indemnification   77 Section 12.4. No Waiver, Cumulative Remedies   78

 

-iii-

 

 

Section 12.5. Right of Setoff   78 Section 12.6. Survival of Representations  
78 Section 12.7. Survival of Indemnities   78 Section 12.8. Counterparts,
Integration; Effectiveness.   78 Section 12.9. Headings   79 Section 12.10.
Severability of Provisions   79 Section 12.11. Construction   79 Section 12.12
Excess Interest   79 Section 12.13. No Advisory or Fiduciary Responsibility   80
Section 12.14. Binding Nature; Governing Law; Jurisdiction; Consent to Service
of Process   80 Section 12.15. Waiver of Jury Trial   81 Section 12.16. USA
Patriot Act   82         Signature Page     S-1

 

Exhibit A — Notice of Borrowing Exhibit B — Notice of Continuation/Conversion
Exhibit C-1 — Term Note Exhibit C-2 — Revolving Note Exhibit D — Borrowing Base
Certificate Exhibit E — Compliance Certificate Exhibit F — Additional Guarantor
Supplement Schedule 6.2 — Subsidiaries Schedule 6.10 — Litigation Schedule 6.19
— Collective Bargaining Agreements

 

-iv-

 

 

Credit Agreement

 

This Credit Agreement is entered into as of June 28, 2013, by and among Pioneer
Power Solutions, Inc., a Delaware corporation (the “Borrower”), the direct and
indirect Domestic Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, and Bank of Montreal, a Canadian chartered bank acting
through its Chicago branch (the “Bank”), as the lender as provided herein.

 

Preliminary Statement

 

The Borrower has requested, and the Bank has agreed to extend, certain credit
facilities on the terms and conditions of this Agreement.

 

Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.          Definitions; Interpretation.

 

Section 1.1.          Definitions. The following terms when used herein shall
have the following meanings:

 

“Account Debtor” means any Person obligated to make payment on any Receivable.

 

“Acquired Business” means the entity or assets acquired by the Borrower or
another Loan Party in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or another Loan Party is the surviving entity.

 

“Adjusted EBITDA” means, with reference to any period, EBITDA for such period,
plus (a) the earnings before interest, taxes, depreciation and amortization
(including, but not limited to, the amortization of any employee stock option
(or similar) compensation plan) of any Acquired Business acquired by the
Borrower during such period (calculated as if such Acquisition and the
assumption or incurrence of Indebtedness occurred on the first day of such
period) calculated in a manner satisfactory to the Bank, minus (b) the positive
EBITDA of any Persons or assets which are the subject of a Disposition
consummated during such period as if such Disposition occurred on the first day
of such period.

 

 

 

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR = LIBOR     1 - Eurodollar Reserve Percentage

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, in any event for purposes of this definition, any Person that owns,
directly or indirectly, 10% or more of the securities having the ordinary voting
power for the election of directors or governing body of a corporation or 10% or
more of the partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) will be deemed to control such
corporation or other Person.

 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“Applicable Margin” means (a) with respect to U.S. Prime Rate Loans under the
Revolving Facility and Reimbursement Obligations, 1.00% per annum, (b) with
respect to Eurodollar Loans under the Revolving Facility and Letter of Credit
Fees, 2.25% per annum, (c) with respect to U.S. Prime Rate Loans under the Term
Loan Facility, 1.25% per annum, (d) with respect to Eurodollar Loans under the
Term Loan Facility, 2.50% per annum, and (e) with respect to the Standby Fees
payable under Section 3.1(a), 0.625% per annum.

 

“Application” is defined in Section 2.3(b).

 

“Assigned Accounts” is defined in Section 11.2.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Bank, or any further or different officers
of the Borrower so named by any Authorized Representative of the Borrower in a
written notice to the Bank.

 

“Bank” means Bank of Montreal acting through its Chicago Branch, in its capacity
as the lender hereunder, and any successor in such capacity.

 

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by the Bank or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, and (c) depository,
cash management, and treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

 

-2-

 

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Bank under a Facility on a single date and, in the case of Eurodollar Loans,
for a single Interest Period. A Borrowing is “advanced” on the day the Bank
advances funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 2.6.

 

“Borrowing Base” means, as of any time it is to be determined, the sum of:

 

(a)          80% of the then outstanding unpaid amount of Eligible Receivables;
plus

 

(b)          the lesser of (i) $5,000,000 and (ii) 50% of the value (computed at
the lower of market or cost using the first-in/first-out method of inventory
valuation applied in accordance with GAAP) of Eligible Inventory; plus

 

(c)          as long as the PECI Letter Loan Agreement remains in effect, the
lower of: (a) the U.S. Dollar Equivalent of the excess of the “Borrowing Base”
(solely for purposes of this clause (c), as defined in the PECI Credit
Agreement) over the outstanding amounts under “Facility A” (as defined in the
PECI Credit Agreement), and (b) $3,000,000 until December 31, 2013, and
$2,000,000 from January 1, 2014 to March 31, 2014 and $0 at all times
thereafter; less

 

(d)          Reserves established by the Bank in its Permitted Discretion;

 

provided that (i) the Bank shall have the right upon five (5) Business Days’
prior notice to the Borrower to reduce the advance rates against Eligible
Receivables and Eligible Inventory in its Permitted Discretion based on results
from any field audit or appraisal of the Collateral and (ii) the Borrowing Base
shall be computed only as against and on so much of such Collateral as is
included on the Borrowing Base Certificates furnished from time to time by the
Borrower pursuant to this Agreement and, if required by the Bank pursuant to any
of the terms hereof or any Collateral Document, as verified by such other
evidence reasonably required to be furnished to the Bank pursuant hereto or
pursuant to any such Collateral Document.

 

“Borrowing Base Certificate” means the certificate in the form of Exhibit D
hereto, or in such other form acceptable to the Bank, to be delivered to the
Bank pursuant to Sections 7.2 and 8.5.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois, Toronto, Canada or
New York, New York and, if the applicable Business Day relates to the advance or
continuation of, or conversion into, or payment of a Eurodollar Loan, on which
banks are dealing in U.S. Dollar deposits in the interbank eurodollar market in
London, England.

 

-3-

 

 

“Canadian Credit Facilities” is defined in Section 7.2(r).

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Bank,
as collateral for L/C Obligations, cash or deposit account balances subject to a
first priority perfected security interest in favor of the Bank or, if the Bank
agrees in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Bank.

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is fully insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000, having a term of not more
than seven (7) days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, provided all such agreements require physical delivery
of the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System, and (g) investments in money
market funds substantially all of whose assets are invested in the types of
assets described in clauses (a) through (f) above.

 

-4-

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means Nathan Mazurek ceases at any time and for any reason
(including death or incapacity) to have voting control of at least 51% of the
Voting Stock of the Borrower.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Bank in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Bank by the Collateral Documents.

 

“Collateral Account” is defined in Section 9.4.

 

“Collateral Access Agreement” means any landlord waiver, warehouse, processor or
other bailee letter or other agreement, in form and substance reasonably
satisfactory to the Bank, between the Bank and any third party (including any
bailee, consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of the Borrower or any Domestic Subsidiary for any
real property where any Collateral is located, as such landlord waiver, bailee
letter or other agreement may be amended, restated, or otherwise modified from
time to time.

 

-5-

 

 

“Collateral Documents” means the Security Agreement, and all other mortgages,
deeds of trust, security agreements, pledge agreements, assignments, financing
statements, control agreements, and other documents as shall from time to time
secure or relate to the Secured Obligations or any part thereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.

 

“Designated Disbursement Account” means the account of the Borrower maintained
with the Bank or its Affiliate and designated in writing to the Bank as the
Borrower’s Designated Disbursement Account (or such other account as the
Borrower and the Bank may otherwise agree).

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of inventory in the ordinary course
of business, and (b) the sale, transfer, lease or other disposition of Property
of a Loan Party to another Loan Party in the ordinary course of its business.

 

-6-

 

 

“Distribution” means the declaration or payment of any cash dividend on or in
respect of any shares of any class of capital stock of the Borrower, the
purchase, redemption, defeasance, retirement or other acquisition for cash of
any shares of any class of capital stock of the Borrower, directly or indirectly
through a subsidiary of the Loan Parties or otherwise (including the setting
apart of assets for a sinking or other analogous fund to be used for such
purpose); the return of capital by the Loan Parties to its shareholders as such
in cash; or any other cash distribution on or in respect of any shares of any
class of capital stock of the Loan Parties; and the payment or distribution of
any management fees.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Drawing Period End Date” is defined in Section 2.1.

 

“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income taxes
for such period, (c) depreciation of fixed assets and amortization (including,
but not limited to, the amortization of any employee stock option (or similar)
compensation plan) of intangible assets for such period, and (d) extraordinary
fees or expenses not to exceed $500,000 during any twelve month period,
including any fees and expenses paid by the Loan Parties during such period in
connection with this Agreement and the consummation of any Permitted
Acquisition.

 

“Eligible Inventory” means raw materials, work-in-process or finished goods
inventory of each Loan Party that:

 

(a)          is an asset of such Person to which it has good and marketable
title, is freely assignable, and is subject to a perfected, first priority Lien
in favor of the Bank free and clear of any other Liens, except for Liens which
are junior to the Bank’s Lien which arise by operation of law for amounts not
past due;

 

(b)          is located in the United States of America at a Permitted
Collateral Location as set forth in the Security Agreement and, in the case of
any location not owned by such Person, which is at all times subject either to a
Collateral Access Agreement or, in the absence of such Collateral Access
Agreement and the Bank so agrees in its sole discretion, Reserves established to
the satisfaction of the Bank;

 

(c)          is not bill-and-hold inventory or otherwise so identified to a
contract to sell that it constitutes a Receivable;

 

(d)          is not obsolete and is of good and merchantable quality conforming
to all standards imposed by any governmental authority free from any defects
which will adversely affect the market value thereof;

 

(e)          is not covered by a warehouse receipt or similar document;

 

(f)          does not constitute spare or replacement parts (other than spare or
replacement parts to be sold to customers in the ordinary course), packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold goods, goods that are returned or marked for return
(except to the extent such goods may be resold in the ordinary course of
business), repossessed goods, defective or damaged goods, goods that have been
discontinued or components thereof, goods held on consignment, or goods which
are not of a type held for sale in the ordinary course of business;

 

-7-

 

 

(g)          does not contain or bear any intellectual property rights licensed
to the such Loan Party unless the Bank is satisfied that it may sell or
otherwise dispose of such inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such inventory under the current licensing agreement;

 

(h)          all representations and warranties set forth in this Agreement and
the Collateral Documents are true and correct in all material respects with
respect thereto;

 

(i)          is not otherwise deemed to be ineligible in the Permitted
Discretion of the Bank (it being acknowledged and agreed that with five
(5) Business Days prior written notice any inventory or categories thereof of
any Loan Party may be deemed ineligible by the Bank acting in its Permitted
Discretion); and

 

(j)          does not cause the amount of Eligible Inventory constituting
work-in-process to exceed $2,000,000.

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any other Loan Party or any business reasonably
related thereto, including the transmission, distribution, control or protection
of electrical power.

 

“Eligible Receivables” means any Receivable of a Loan Party that:

 

(a)          (i) arises out of the sale of goods or the performance of services
in the ordinary course of business that is not contingent upon the completion of
any further performance by such Loan Party or any other Person on its/their
behalf, (ii) does not represent a pre-billed Receivable or a progress billing or
retainage amount, (iii) does not relate to the payment of interest, and (iv) is
net of any deposits made by or for the account of the relevant Account Debtor;

 

(b)          is payable in U.S. Dollars and the Account Debtor on such
Receivable is located within the United States of America or Canada or, if such
right has arisen out of the sale of such goods shipped to, or out of the
rendition of services to, an Account Debtor located in any other country, such
right is secured by a valid and irrevocable transferable letter of credit issued
by a lender reasonably acceptable to the Bank for the full amount thereof or
secured by an insurance policy in an amount and on such terms, and issued by an
insurer, satisfactory to the Bank in its discretion, in each case which has been
assigned or transferred to the Bank in a manner acceptable to the Bank;

 

-8-

 

 

(c)          is the valid, binding and legally enforceable obligation of the
Account Debtor obligated thereon and such Account Debtor (i) is not a Subsidiary
or an Affiliate of any Loan Party, (ii) is not a shareholder, director, officer,
or employee of any Loan Party or of any of its Subsidiaries, (iii) is not the
United States of America or Canada, or any state, province, or political
subdivision thereof, or any department, agency or instrumentality of any of the
foregoing, unless the Assignment of Claims Act or any similar state, provincial,
or local statute, as the case may be, is complied with to the satisfaction of
the Bank, (iv) is not a debtor under any proceeding under any Debtor Relief Law,
(v) is not an assignor for the benefit of creditors, or (vi) has not sold all or
substantially all of its assets;

 

(d)          is not evidenced by an instrument or chattel paper unless the same
has been endorsed and delivered to the Bank;

 

(e)          is an asset of such Person to which it has good and marketable
title, is freely assignable, and is subject to a perfected, first priority Lien
in favor of the Bank free and clear of any other Liens, except for Liens which
are junior to the Bank’s Lien which arise by operation of law for amounts not
past due;

 

(f)          is not owing from an Account Debtor who is also a creditor or
supplier of such Person, and is not subject to any offset, counterclaim, or
other known defenses with respect thereto;

 

(g)          no surety bond was required or given in connection with said
Receivable or the contract or purchase order out of which the same arose;

 

(h)          it is evidenced by an invoice to the Account Debtor dated not more
than five (5) Business Days subsequent to the shipment date of the relevant
inventory or completion of performance of the relevant services and is issued on
ordinary trade terms requiring payment within ninety (90) days of invoice date,
and has not been invoiced more than once;

 

(i)          is not unpaid more than 90 days after the date of the original
invoice therefor (120 days with respect to Receivables owing from Siemens and
its Affiliates), and which has not been written off the books of the Loan
Parties or otherwise designated as uncollectible;

 

(j)          is not owed by an Account Debtor who is obligated on Receivables
more than 25% of the aggregate unpaid balance of which have been past due for
longer than the relevant period specified in subsection (i) above unless the
Bank has approved the continued eligibility thereof;

 

(k)          would not cause the total Receivables owing from any one Account
Debtor and its Affiliate to exceed any credit limit established for purposes of
determining eligibility hereunder by the Bank in its Permitted Discretion for
such Account Debtor and for which the Bank has given the Borrower at least
fifteen (15) Business Days prior notice of the establishment of any such credit
limit;

 

-9-

 

 

(l)          is not owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Receivable, unless such Loan Party has filed
such report or qualified to do business in such jurisdiction;

 

(m)          complies in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

 

(n)          all representations and warranties set forth in this Agreement and
the Collateral Documents are true and correct with respect thereto;

 

(o)          does not arise from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment, or any other repurchase or return
basis; and

 

(p)          is not otherwise deemed to be ineligible in the Permitted
Discretion of the Bank (it being acknowledged and agreed that with five (5)
Business Days prior written notice any Receivable of any Loan Party may be
deemed ineligible by the Bank acting in its Permitted Discretion).

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

-10-

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary of a Loan Party
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other legally enforceable
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“Event of Default” means any event or condition identified as such in
Section 9.1.

 

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excluded Property” means (a) any leased real property; (b) any equipment
securing purchase money indebtedness or Capitalized Lease Obligations if the
granting of a Lien to any third party is prohibited by the agreement(s) setting
forth the terms and conditions applicable to such Indebtedness but only if such
Indebtedness and the Liens securing the same are permitted by Sections 8.7(b)
and 8.8(d) of the Credit Agreement, provided that if and when the prohibition
which prevents the granting of a Lien in any such Property is removed,
terminated or otherwise becomes unenforceable as a matter of law (including,
without limitation, the termination of any such security interest resulting from
the satisfaction of the Indebtedness secured thereby), and notwithstanding any
previous release of Lien provided by the Bank requested in connection with
respect to any such Indebtedness, the Excluded Property will no longer include
such Property and the Bank will be deemed to have, and at all times to have had,
a security interest in such property and the Collateral will be deemed to
include, and at all times to have included, such Property without further action
or notice by any Person; (c) any permit or license issued to any Loan Party as
the permit holder or licensee thereof or any lease to which any Loan Party is
lessee thereof, in each case only to the extent and for so long as the terms of
such permit, license, or lease effectively (after giving effect to Sections
9-406 through 9-409, inclusive, of the Uniform Commercial Code in the applicable
state (or any successor provision or provisions) or any other applicable law)
prohibit the creation by such Loan Party of a security interest in favor of the
Bank in such permit, license, or lease in favor of the Bank or would result in
an effective invalidation, termination or breach of the terms of any such
permit, license or lease (after giving effect to Sections 9-406 through 9-409,
inclusive, of the Uniform Commercial Code in the applicable state (or any
successor provision or provisions) or any other applicable law), in each case
unless and until any required consents are obtained, provided that the Excluded
Property will not include, and the Collateral shall include and the security
interest granted in the Collateral shall attach to, (x) all proceeds,
substitutions or replacements of any such excluded items referred to herein
unless such proceeds, substitutions or replacements would constitute excluded
items hereunder, (y) all rights to payment due or to become due under any such
excluded items referred to herein, and (z) if and when the prohibition which
prevents the granting of a security interest in favor of the Bank in any such
Property is removed, terminated, or otherwise becomes unenforceable as a matter
of law, the Bank will be deemed to have, and at all times to have had, a
security interest in such property, and the Collateral will be deemed to
include, and at all times to have included, such Property without further action
or notice by any Person; and (d) equity interests of any Foreign Subsidiary
owned by any Loan Party representing more than 65% of the total voting power of
all outstanding voting equity interests of such Foreign Subsidiary, with equity
interests of such Foreign Subsidiary constituting “stock entitled to vote”
within the meaning of Treasury regulation section 1.956-2(c)(2) being treated as
voting equity interests of such Foreign Subsidiary for purposes of this
clause (d).

 

-11-

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Bank or required to be withheld or deducted from a payment to the Bank,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Bank being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Bank with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) the Bank acquires such interest in
the Loan or Commitment or (ii) the Bank changes its lending office, except in
each case to the extent that, pursuant to Section 4.1 amounts with respect to
such Taxes were payable to the Bank immediately before it changed its lending
office, and (c) any U.S. federal withholding Taxes imposed under FATCA.

 

-12-

 

 

“Facility” means any of the Revolving Facility or Term Loan Facility and
“Facilities” means both.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of U.S. Prime Rate.

 

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

 

“Fixed Charge Coverage Ratio” means, at any time the same is to be determined,
the ratio of (a) Adjusted EBITDA for the four (4) consecutive fiscal quarters of
the Borrower then most recently completed less the sum of (i) Unfinanced Capital
Expenditures of the Loan Parties and their Non-Canadian Subsidiaries during such
period, (ii) federal, state, and local income taxes (and franchise taxes in lieu
of income taxes) paid or required to be paid in cash by the Loan Parties and
their Non-Canadian Subsidiaries during such period, and (iii) Restricted
Payments paid in cash during such period to (b) Fixed Charges for the same
four (4) consecutive fiscal quarters of the Borrower then ended.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal paid or required to be paid during such period
with respect to Indebtedness of the Loan Parties and their Non-Canadian
Subsidiaries, and (b) Interest Expense paid or required to be paid for such
period.

 

“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

“Foreign Subsidiary Holding Company” means each Domestic Subsidiary of the
Borrower whose sole assets are equity interests in Foreign Subsidiaries or other
Foreign Subsidiary Holding Companies. As of the Closing Date, Nexus Custom
Magnetics, LLC, a Texas limited liability company, JE Mexican Holdings, Inc., a
Delaware corporation, and Jefferson Electric Mexico Holdings, LLC, a Wisconsin
limited liability company, are the only Foreign Subsidiary Holding Companies.

 

-13-

 

 

“Funded Debt” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business, (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances and
other extensions of credit whether or not representing obligations for borrowed
money, (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any equity interest in such Person
or any other Person or any warrant, right or option to acquire such equity
interest (other than any obligation to make any payment on, or redemption of,
any equity interests (x) with a stated maturity date that occurs after the Term
Loan Maturity Date and (y) that are not payable at the option of the holder),
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (g) all net obligations (determined as of any time based on the
termination value thereof) of such Person under any interest rate, foreign
currency, and/or commodity swap, exchange, cap, collar, floor, forward, future
or option agreement, or any other similar interest rate, currency or commodity
hedging arrangement; and (h) all Guarantees of such Person in respect of any of
the foregoing; provided, however, that Funded Debt shall exclude Subordinated
Debt owed to Bemag Transformer Inc.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

-14-

 

 

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 10, and any other guaranty agreement executed and
delivered in order to guarantee the Secured Obligations or any part thereof in
form and substance acceptable to the Bank.

 

“Guarantors” means (a) Jefferson Electric, Inc., (b) PCP and (c) any Domestic
Subsidiary acquired pursuant to a Permitted Acquisition by Borrower after the
date hereof that becomes a party to this Agreement pursuant to Section 11. For
the avoidance of doubt, no Foreign Subsidiary shall be a Guarantor.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of any Loan Party to the Bank or any
Affiliates of the Bank in respect of any Hedging Agreement of the type permitted
under Section 8.7(c) as such Loan Party may from time to time enter into with
the Bank or its Affiliates, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor); provided,
however, that, with respect to any Guarantor, the Hedging Liability of any Loan
Party Guaranteed by such Guarantor shall exclude all Excluded Swap Obligations.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

“Indebtedness” means the indebtedness of any Loan Party and includes, without
duplication (in each case, whether such obligation is with full or limited
recourse):

 

-15-

 

 

(a)          any obligation of such Loan Party for borrowed money;

 

(b)          any obligation of such Loan Party evidenced by a bond, debenture,
note or similar instrument;

 

(c)          any obligation of such Loan Party to pay the deferred purchase
price of property or services, except a trade account payable that arises in the
ordinary course of business;

 

(d)          any obligation of such Loan Party as lessee under any capital
lease;

 

(e)          any obligation of such Loan Party to reimburse any other person in
respect of amounts drawn or drawable under any letter of credit or other
guarantee or under any bankers’ or trade acceptance issued or accepted by such
other person, whether contingent or non-contingent;

 

(f)          all obligations of such Loan Party to purchase, redeem retire,
decrease or otherwise make any payment in respect of any capital stock of or
other ownership or profit interest in such Loan Party or any other person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference plus accrued and unpaid dividends;

 

(g)          any obligation of such Loan Party to purchase securities or other
property that arises out of or in connection with the sale of the same or
substantially similar securities or property;

 

(h)          any Indebtedness of others secured by a Lien on any asset of such
Loan Party;

 

(i)          any Indebtedness of others guaranteed by such Loan Party; and

 

(j)          all net obligations and liabilities of such Loan Party in respect
of “Specified Transactions” (as such term is defined in the 1992
Multicurrency-Cross Border Master Agreement published by the International Swaps
and Derivatives Associates, Inc.).

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Loan
Parties and their Non-Canadian Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

 

-16-

 

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three (3)
three months, on each day occurring every three (3) months after the
commencement of such Interest Period, and (b) with respect to any U.S. Prime
Rate Loan, the last day of every calendar month and on the maturity date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending in
the case of Eurodollar Loans, one (1), two (2), or three (3) months thereafter,
provided, however, that:

 

(i)          no Interest Period shall extend beyond the final maturity date of
the relevant Loans;

 

(ii)         no Interest Period with respect to any portion of the Term Loan
shall extend beyond a date on which the Borrower is required to make a scheduled
payment of principal on the Term Loan, unless the sum of (a) the aggregate
principal amount of the Term Loan that constitutes U.S. Prime Rate Loans plus
(b) the aggregate principal amount of the Term Loan that constitutes Eurodollar
Loans with Interest Periods expiring on or before such date equals or exceeds
the portion of the principal amount to be paid on the Term Loan, on such payment
date;

 

(iii)        whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(iv)        for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

“IRS” means the United States Internal Revenue Service.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means the U.S. Dollar Equivalent of $1,000,000, as reduced or
otherwise amended pursuant to the terms hereof.

 

-17-

 

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

“Lending Office” is defined in Section 4.7.

 

“Letter of Credit” is defined in Section 2.3(a).

 

“Letter of Credit Fee” is defined in Section 3.1(b).

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Bank at 11:00 a.m. (London, England time) two (2) Business
Days before the beginning of such Interest Period by three (3) or more major
banks in the interbank eurodollar market selected by the Bank for delivery on
the first day of and for a period equal to such Interest Period and in an amount
equal or comparable to the principal amount of the Eurodollar Loan scheduled to
be made as part of such Borrowing.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

 

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” means any Revolving Loan or Term Loan, whether outstanding as a U.S.
Prime Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of
Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranty Agreements, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.

 

“Loan Party” means the Borrower and each of the Guarantors.

 

-18-

 

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, financial condition or
operating results of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform its material obligations
under any Loan Document or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document or the material rights and remedies of the Bank thereunder or (ii) the
perfection or priority of any Lien granted under any Collateral Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries in an aggregate principal
amount exceeding $500,000. For purposes of determining Material Indebtedness,
the “obligations” of any Loan Party or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents and each Deed of Trust and Security Agreement with
Assignment of Rents between the Borrower or another Loan Party and the Bank
relating to such Person’s real property acquired in connection with a Permitted
Acquisition and any other mortgages or deeds of trust delivered to the Bank
pursuant to Section 11.4 as the same may be amended, modified, supplemented or
restated from time to time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition
(including, expenses, fees and commissions), (ii) sale, use or other
transactional taxes paid or payable by such Person as a direct result of such
Disposition, (iii) income taxes to be paid in connection with such Disposition,
and (iv) the principal amount of any Indebtedness permitted hereby which is
secured by a prior perfected Lien on the asset subject to such Disposition and
is required to be repaid in connection with such Disposition, (b) with respect
to any Event of Loss of a Person, cash and cash equivalent proceeds received by
or for such Person’s account (whether as a result of payments made under any
applicable insurance policy therefor or in connection with condemnation
proceedings or otherwise), net of reasonable direct costs incurred in connection
with the collection of such proceeds, awards or other payments, and (c) with
respect to any offering of equity securities of a Person or the issuance of any
Indebtedness by a Person, cash and cash equivalent proceeds received by or for
such Person’s account, net of reasonable legal, underwriting, and other fees and
expenses incurred as a direct result thereof.

 

-19-

 

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Loan Parties and their Non-Canadian Subsidiaries for such period computed
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or consolidated
with, any Loan Party or another Non-Canadian Subsidiary, (b) the net income (or
net loss) of any Person (other than a Subsidiary) in which any Loan Party or any
of its Non-Canadian Subsidiaries has an equity interest, except to the extent of
the amount of dividends or other distributions actually paid to a Loan Party or
any of its Non-Canadian Subsidiaries during such period, (c) the undistributed
earnings of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or requirement of law applicable to such Subsidiary, and
(d) extraordinary or non-recurring gains.

 

“Net Worth” means, for any Person and at any time the same is to be determined,
total shareholder’s equity (including capital stock, additional paid-in capital,
and retained earnings after deducting treasury stock) which would appear on the
balance sheet of such Person in accordance with GAAP.

 

“Non-Canadian Subsidiaries” means and includes all Subsidiaries of the Borrower
which are not organized under the laws of Canada or a province or territory
thereof.

 

“Note” and “Notes” each is defined in Section 2.10.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any other Loan Party arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specified in Section 8.15.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulations or orders adopted by any State within the United
States.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Other Connection Taxes” means, with respect to the Bank, Taxes imposed as a
result of a present or former connection between the Bank and the jurisdiction
imposing such Tax (other than connections arising from the Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

-20-

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“PCP” means Pioneer Critical Power Inc., a Delaware corporation.

 

“PECI” means Pioneer Electrogroup Canada Inc., a Quebec corporation.

 

“PECI Letter Loan Agreement” means that certain Amended and Restated Letter Loan
Agreement dated as of June 28, 2013 among PECI and its Subsidiaries, as
borrowers, and the Bank, as the same may be amended, modified or restated from
time to time.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)          the Acquired Business is in an Eligible Line of Business and has
its primary operations within the United States of America;

 

(b)          the Acquisition shall not be a Hostile Acquisition;

 

(c)          the financial statements of the Acquired Business shall have been
compiled or audited by a nationally recognized accounting firm or such financial
statements shall have undergone review of a scope satisfactory to the Bank and
in case of any Acquisition where the Total Consideration exceeds $2,000,000, the
Bank shall have received a Quality of Earnings Report satisfactory to it;

 

(d)          the Total Consideration for the Acquired Business shall not exceed
$10,000,000;

 

(e)          the Borrower shall have notified the Bank not less than thirty (30)
days prior (or such shorter time period as permitted by the Bank) to any such
Acquisition and furnished to the Bank at such time reasonable details as to such
Acquisition (including sources and uses of funds therefor), and three (3)-year
historical financial information, if available, and three (3)-year pro forma
financial forecasts of the Acquired Business on a stand alone basis as well as
of the Borrower on a consolidated basis after giving effect to the Acquisition
and covenant compliance calculations reasonably satisfactory to the Bank
demonstrating satisfaction of the condition described in clause (g) below;

 

-21-

 

 

(f)          if a new Domestic Subsidiary is formed or acquired as a result of
or in connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 11 in connection therewith; and

 

(g)          after giving effect to the Acquisition and any Credit Event in
connection therewith, no Default shall exist, including with respect to the
financial covenants contained in Section 8.23 on a pro forma basis (looking back
four completed fiscal quarters as if the Acquisition occurred on the first day
of such period and after giving effect to the payment of the purchase price for
the Acquired Business).

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by any Loan Party or any
Domestic Subsidiary of a Loan Party.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Receivables” means all rights to the payment of a monetary obligation, now or
hereafter owing, whether evidenced by accounts, instruments, chattel paper, or
general intangibles.

 

-22-

 

 

“Reimbursement Obligation” is defined in Section 2.3(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Reserves” means any and all reserves which the Bank deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, an
availability reserve, reserves for accrued and unpaid interest on the Secured
Obligations, volatility reserves, reserves for rent at locations leased by any
Loan Party and for consignee's, warehousemen’s and bailee’s charges, reserves
for dilution of Receivables, reserves for Inventory shrinkage, reserves for
customs charges and shipping charges related to any Inventory in transit,
reserves for Hedging Liability and Bank Product Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any part thereof or any Loan Party;
provided that in no event shall Reserves at one time exceed $500,000.

 

“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement whose signature and
incumbency shall have been certified to the Bank on or after the Closing Date
pursuant to an incumbency certificate of the type contemplated by Section 7.2.

 

“Revolving Facility” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.2 and 2.3.

 

“Revolving Credit Exposure” means, at any time, the aggregate principal amount
at such time of the Bank’s outstanding Revolving Loans and L/C Obligations at
such time.

 

“Revolving Credit Line” means the maximum amount of Revolving Loans and Letters
of Credit at any one time outstanding under the Revolving Facility, not to
exceed the amount set forth in Section 2.2, as the same may be reduced or
modified at any time or from time to time pursuant to the terms hereof.

 

“Revolving Credit Termination Date” means the date demand for payment of the
Revolving Loans and cash collateralization of the Letters of Credit is made by
the Bank, or such earlier date on which the Revolving Credit Line is terminated
in whole pursuant to Section 2.11, 9.2 or 9.3.

 

-23-

 

 

“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a U.S.
Prime Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving
Loan hereunder.

 

“Revolving Note” is defined in Section 2.10.

 

“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.

 

“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

 

“Security Agreement” means that certain Security Agreement dated the date of
this Agreement among the Loan Parties and the Bank, as the same may be amended,
modified, supplemented or restated from time to time.

 

“Subordinated Debt” means Indebtedness which is subordinated in right of payment
to the prior payment of the Secured Obligations pursuant to subordination
provisions approved in writing by the Bank and is otherwise pursuant to
documentation that is, which is in an amount that is, and which contains
interest rates, payment terms, maturities, amortization schedules, covenants,
defaults, remedies and other material terms that are in form and substance, in
each case reasonably satisfactory to the Bank.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Sweep to Loan Arrangement” means a cash management arrangement established by
the Borrower with the Bank, pursuant to which the Bank is authorized (a) to make
advances of Revolving Loans hereunder, the proceeds of which are deposited by
the Bank into a designated account of the Borrower maintained at the Bank, and
(b) to accept as prepayments of the Revolving Loans hereunder proceeds of excess
targeted balances held in such designated account at the Bank, which cash
management arrangement is subject to such agreement(s) and on such terms
acceptable to the Bank.

 

-24-

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Facility” means the credit facility for the Term Loan described in
Section 2.1.

 

“Term Loan” is defined in Section 2.1 and, as so defined, includes a U.S. Prime
Rate Loan or a Eurodollar Loan, each of which is a “type” of Term Loan
hereunder.

 

“Term Loan Commitment” means the obligation of the Bank to make the Term Loan in
the principal amount not to exceed the amount set forth in Section 2.1.

 

“Term Loan Maturity Date” means June 21, 2018.

 

“Term Note” is defined in Section 2.10.

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid or payable in connection with any
Acquisition, whether paid at or prior to or after the closing thereof,
(b) indebtedness payable to the seller in connection with such Acquisition,
including all “earn-out” and other future payment obligations subject to the
occurrence of any contingency (provided that, in the case of any future payment
subject to a contingency, such shall be considered part of the Total
Consideration to the extent of the reserve, if any, required under GAAP to be
established in respect thereof by any Loan Party or any Subsidiary of a Loan
Party), (c) the fair market value of any equity securities, including any
warrants or options therefor, delivered in connection with any Acquisition,
(d) the present value of covenants not to compete entered into in connection
with such Acquisition or other future payments which are required to be made
over a period of time and are not contingent upon any Loan Party or its
Subsidiary meeting financial performance objectives (exclusive of salaries paid
in the ordinary course of business) (discounted at the U.S. Base Rate), but only
to the extent not included in clause (a), (b) or (c) above, and (e) the amount
of indebtedness assumed in connection with such Acquisition.

 

“Total Capitalization” means, at any time the same is to be determined, the sum
of (a) Net Worth of the Loan Parties and their Non-Canadian Subsidiaries at such
time and (b) Funded Debt of the Loan Parties and their Non-Canadian Subsidiaries
at such time.

 

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Funded Debt of the Loan Parties and their Non-Canadian
Subsidiaries as of the last day of such fiscal quarter to Adjusted EBITDA of the
Loan Parties and their Non-Canadian Subsidiaries for the period of four fiscal
quarters then ended.

 

“Unfinanced Capital Expenditures” means, with respect to any period, the
aggregate amount of Capital Expenditures made by the Loan Parties and their
Non-Canadian Subsidiaries during such period to the extent permitted by this
Agreement and not financed with proceeds of Indebtedness; provided that any
Capital Expenditures financed under the Revolving Facility shall be considered
Unfinanced Capital Expenditures.

 

-25-

 

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“U.S. Dollar Equivalent” means (a) the amount of any Obligation or Letter of
Credit denominated in U.S. Dollars, and (b) in relation to any Obligation or
Letter of Credit denominated in another currency, the amount of U.S. Dollars
which would be realized by converting such currency into U.S. Dollars at the
exchange rate quoted to the Bank at the time of such calculation.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Prime Rate” means, for any day, the rate per annum equal to the greater
of: (a) the rate of interest announced or otherwise established by the Bank from
time to time as the base rate it will use to determine rates of interest for
U.S. Dollar loans to borrowers located in the United States as in effect on such
day, with any change in the U.S. Prime Rate resulting from a change in said
prime commercial rate to be effective as of the date of the relevant change in
said base rate (it being acknowledged and agreed that such rate may not be the
Bank’s best or lowest rate), and (b) the sum of (i) the rate determined by the
Bank to be the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the rates per annum quoted to the Bank at approximately 10:00 a.m.
(Chicago time) (or as soon thereafter as is practicable) on such day (or, if
such day is not a Business Day, on the immediately preceding Business Day) by
two or more Federal funds brokers selected by the Bank for sale to the Bank at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined, plus
(ii) 1/2 of 1%.

 

“U.S. Prime Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Withholding Agent” means any Loan Party and the Bank.

 

-26-

 

 

Section 1.2.          Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement. The Borrower covenants and agrees with the Bank that whether or not
the Borrower may at any time adopt Accounting Standards Codification 825 or
account for assets and liabilities acquired in an acquisition on a fair value
basis pursuant to Accounting Standards Codification 805, all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted Accounting Standards Codification 825 or
Accounting Standards Codification 805.

 

Section 1.3.          Change in Accounting Principles. If, after the date of
this Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Borrower or the
Bank may by notice to the Bank or the Borrower, respectively, require that the
Bank and the Borrower negotiate in good faith to amend such covenants,
standards, and terms so as equitably to reflect such change in accounting
principles, with the desired result being that the criteria for evaluating the
financial condition of the Borrower and its Subsidiaries shall be the same as if
such change had not been made. No delay by the Borrower or the Bank in requiring
such negotiation shall limit their right to so require such a negotiation at any
time after such a change in accounting principles. Until any such covenant,
standard, or term is amended in accordance with this Section, financial
covenants shall be computed and determined in accordance with GAAP in effect
prior to such change in accounting principles. Without limiting the generality
of the foregoing, the Borrower shall neither be deemed to be in compliance with
any financial covenant hereunder nor out of compliance with any financial
covenant hereunder if such state of compliance or noncompliance, as the case may
be, would not exist but for the occurrence of a change in accounting principles
after the date hereof.

 

-27-

 

 

Section 2.          The Facilities.

 

Section 2.1.          Term Loan Facility. Subject to the terms and conditions
hereof, the Bank agrees to make loans (the “Term Loan”) in U.S. Dollars to the
Borrower in the amount of $6,000,000. The Term Loan may be advanced in multiple
Borrowings beginning on the Closing Date and ending on the date 6 months
thereafter (the “Drawing Period End Date”), at which time the Term Loan
Commitment shall expire. As provided in Section 2.6(a), the Borrower may elect
that the Term Loan be outstanding as U.S. Prime Rate Loans or Eurodollar Loans.
No amount repaid or prepaid on the Term Loan may be borrowed again.

 

Section 2.2.          Revolving Facility; Revolving Credit Line. Subject to the
terms and conditions hereof, the Borrower may request and the Bank shall
consider in its discretion making a loan or loans (individually a “Revolving
Loan” and collectively, the “Revolving Loans”) in U.S. Dollars to the Borrower
from time to time on a revolving basis up to $10,000,000, subject to any
reductions thereof pursuant to the terms hereof, before the Revolving Credit
Termination Date; provided that, subject to the satisfaction of the conditions
precedent set forth in Sections 7.1 and 7.2 hereof, the Bank has agreed to make
an advance on the Closing Date of not less than $4,908,856.42. The sum of the
aggregate principal amount of Revolving Loans and L/C Obligations at any time
outstanding shall not exceed the lesser of (i) the Revolving Credit Line in
effect at such time and (ii) the Borrowing Base as determined based on the most
recent Borrowing Base Certificate. As provided in Section 2.6(a), the Borrower
may elect that each Borrowing of Revolving Loans be either U.S. Prime Rate Loans
or Eurodollar Loans. Revolving Loans may be repaid and the principal amount
thereof reborrowed before the Revolving Credit Termination Date, subject to the
terms and conditions hereof. The Borrower acknowledges that the Revolving Loans
and the Revolving Note are payable upon demand and that nothing contained herein
or in the Revolving Note shall in any manner affect or impair the right of the
Bank to demand payment of the Revolving Loans and Revolving Note, or refuse to
extend Revolving Loans, at any time it deems fit, even though no Default has
occurred or is continuing and even though the Borrower is in compliance with the
terms of this Agreement and the Revolving Note.

 

Section 2.3.          Letters of Credit. (a) General Terms. Subject to the terms
and conditions hereof, as part of the Revolving Facility, the Bank shall issue
standby and commercial letters of credit (each a “Letter of Credit”) for the
account of the Borrower or for the account of the Borrower and one or more of
its Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit.
Letters of Credit shall constitute usage of the Revolving Credit Line in an
amount equal to the L/C Obligations then outstanding.

 

-28-

 

 

(b)          Applications. At any time before the Revolving Credit Termination
Date, the Bank shall, at the request of the Borrower, issue one or more Letters
of Credit in U.S. Dollars and other currencies approved by the Bank, in a form
satisfactory to the Bank, with expiration dates no later than the earlier of 12
months from the date of issuance (or which are cancelable not later than 12
months from the date of issuance and each renewal) or thirty (30) days prior to
the Revolving Credit Termination Date, in an aggregate face amount as set forth
above, upon the receipt of an application duly executed by the Borrower and, if
such Letter of Credit is for the account of one of its Subsidiaries, such
Subsidiary for the relevant Letter of Credit in the form then customarily
prescribed by the Bank for the Letter of Credit requested (each an
“Application”). The Borrower agrees that if on the Revolving Credit Termination
Date any Letters of Credit remain outstanding, the Borrower shall then deliver
to the Bank, without notice or demand, Cash Collateral in an amount equal to
105% of the aggregate amount of each Letter of Credit then outstanding (which
shall be held by the Bank pursuant to the terms of Section 9.4). Notwithstanding
anything contained in any Application to the contrary: (i) the Borrower shall
pay fees in connection with each Letter of Credit as set forth in Section 3.1,
(ii) except as otherwise provided herein or in Section 2.8, unless an Event of
Default exists, the Bank will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the Bank is not timely reimbursed for the amount of any
drawing under a Letter of Credit on the date such drawing is paid, except as
otherwise provided for in Section 2.6(b), the Borrower’s obligation to reimburse
the Bank for the amount of such drawing shall bear interest (which the Borrower
hereby promises to pay) from and after the date such drawing is paid at a rate
per annum equal to the sum of the Applicable Margin plus the U.S. Prime Rate
from time to time in effect (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed). The Bank agrees to
issue amendments to the Letter(s) of Credit increasing the amount, or extending
the expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 and the other terms of this Section.

 

(c)          The Reimbursement Obligations. Subject to Section 2.3(b), the
obligation of the Borrower to reimburse the Bank for all drawings under a Letter
of Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit, except that reimbursement shall be made by no
later than 12:00 Noon (Chicago time) on the date when each drawing is to be paid
if the Borrower has been informed of such drawing by the Bank on or before
11:00 a.m. (Chicago time) on the date when such drawing is to be paid or, if
notice of such drawing is given to the Borrower after 11:00 a.m. (Chicago time)
on the date when such drawing is to be paid, by no later than 12:00 Noon
(Chicago time) on the following Business Day, in immediately available funds at
the Bank’s principal office in Chicago, Illinois, or such other office as the
Bank may designate in writing to the Borrower (who shall thereafter cause to be
distributed to the Bank such amount(s) in like funds).

 

-29-

 

 

(d)          Obligations Absolute. The Borrower’s obligation to reimburse L/C
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
relevant Application under any and all circumstances whatsoever and irrespective
of (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Bank under a Letter of Credit against presentation
of a draft or other document that does not strictly comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. The
Bank shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Bank; provided that the foregoing shall not be construed to excuse the Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and each other Loan Party to the extent permitted by applicable law)
suffered by the Borrower or any Loan Party that are caused by the Bank’s failure
to exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Bank (as determined by a court of competent jurisdiction by
final and nonappealable judgment), the Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(e)          Manner of Requesting a Letter of Credit. The Borrower shall provide
at least five (5) Business Days’ advance written notice to the Bank of each
request for the issuance of a Letter of Credit, such notice in each case to be
accompanied by an Application for such Letter of Credit properly completed and
executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Bank, in each case, together with the fees called for by
this Agreement.

 

Section 2.4.          Applicable Interest Rates. (a) U.S. Prime Rate Loans. Each
U.S. Prime Rate Loan made or maintained by the Bank shall bear interest
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual days elapsed on the unpaid principal amount thereof from the date such
Loan is advanced, or created by conversion from a Eurodollar Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the U.S. Prime Rate from time to time in
effect, payable by the Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise).

 

(b)          Eurodollar Loans. Each Eurodollar Loan made or maintained by the
Bank shall bear interest during each Interest Period it is outstanding (computed
on the basis of a year of 360 days and actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or continued, or
created by conversion from a U.S. Prime Rate Loan, until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBOR applicable for such Interest Period,
payable by the Borrower on each Interest Payment Date and at maturity (whether
by acceleration or otherwise).

 

-30-

 

 

(c)          Rate Determinations. The Bank shall determine each interest rate
applicable to the Loans and the Reimbursement Obligations hereunder in a manner
consistent with the terms of this Agreement, and its determination thereof shall
be conclusive and binding except in the case of manifest error.

 

Section 2.5.          Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of U.S. Prime Rate Loans advanced under a Facility shall be in an
amount not less than $100,000. Each Borrowing of Eurodollar Loans advanced,
continued or converted under a Facility shall be in an amount equal to $500,000
or such greater amount which is an integral multiple of $100,000. Without the
Bank’s consent, there shall not be more than five (5) Borrowings of Eurodollar
Loans outstanding hereunder at any one time.

 

Section 2.6.          Manner of Borrowing Loans and Designating Applicable
Interest Rates. (a) Notice to the Bank. The Borrower shall give notice to the
Bank by no later than 10:00 a.m. (Chicago time): (i) at least three (3) Business
Days before the date on which the Borrower requests the Bank to advance a
Borrowing of Eurodollar Loans and (ii) on the date the Borrower requests the
Bank to advance a Borrowing of U.S. Prime Rate Loans. The Loans included in each
Borrowing shall bear interest initially at the type of rate specified in such
notice of a new Borrowing. Thereafter, subject to the terms and conditions
hereof, the Borrower may from time to time elect to change or continue the type
of interest rate borne by each Borrowing or, subject to the minimum amount
requirement for each outstanding Borrowing set forth in Section 2.5, a portion
thereof, as follows: (i) if such Borrowing is of Eurodollar Loans, on the last
day of the Interest Period applicable thereto, the Borrower may continue part or
all of such Borrowing as Eurodollar Loans or convert part or all of such
Borrowing into U.S. Prime Rate Loans or (ii) if such Borrowing is of U.S. Prime
Rate Loans, on any Business Day, the Borrower may convert all or part of such
Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing to the Bank by telephone,
telecopy, or other telecommunication device acceptable to the Bank (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing in a manner acceptable to the Bank), substantially in the
form attached hereto as Exhibit A (Notice of Borrowing) or Exhibit B (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Bank. Notice of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
U.S. Prime Rate Loans into Eurodollar Loans must be given by no later than
10:00 a.m. (Chicago time) at least three (3) Business Days before the date of
the requested continuation or conversion. All such notices concerning the
advance, continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. Upon notice to the Borrower by the Bank (or,
in the case of an Event of Default under Section 9.1(j) or 9.1(k) with respect
to the Borrower, without notice), no Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Event of Default then
exists. The Borrower agrees that the Bank may rely on any such telephonic,
telecopy or other telecommunication notice given by any person the Bank in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Bank has acted in reliance thereon.

 

-31-

 

 

(b)          Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 2.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 2.6(a) and such Borrowing is not prepaid in accordance with
Section 2.8(a), such Borrowing shall automatically be converted into a Borrowing
of U.S. Prime Rate Loans. In the event the Borrower fails to give notice
pursuant to Section 2.6(a) above of a Borrowing equal to the amount of a
Reimbursement Obligation and has not notified the Bank by 12:00 noon (Chicago
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of U.S.
Prime Rate Loans under the Revolving Facility on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.

 

(c)          Disbursement of Loans. The Bank shall make the proceeds of each new
Borrowing available to the Borrower at the Bank’s principal office in Chicago,
Illinois (or at such other location as the Bank shall designate), by depositing
or wire transferring such proceeds to the credit of the Borrower’s Designated
Disbursement Account or as the Borrower and the Bank may otherwise agree.

 

(d)          Sweep to Loan Arrangement. So long as a Sweep to Loan Arrangement
is in effect, and subject to the terms and conditions thereof, Revolving Loans
may be advanced and prepaid hereunder notwithstanding any notice, minimum
amount, or funding and payment location requirements hereunder for any advance
of Revolving Loans or for any prepayment of any Revolving Loans. The making of
any such Revolving Loans shall otherwise be subject to the other terms and
conditions of this Agreement. All Revolving Loans advanced or prepaid pursuant
to such Sweep to Loan Arrangement shall be Base Rate Loans. The Bank shall have
the right in its sole discretion to suspend or terminate the making and/or
prepayment of Revolving Loans pursuant to such Sweep to Loan Arrangement with
notice to the Borrower (which may be provided on a same-day basis), whether or
not any Default exists. The Bank shall not be liable to the Borrower or any
other Person for any losses directly or indirectly resulting from events beyond
the Bank’s reasonable control, including without limitation any interruption of
communications or data processing services or legal restriction or for any
special, indirect, consequential or punitive damages in connection with any
Sweep to Loan Arrangement.

 

Section 2.7.          Maturity of Loans. (a) Scheduled Payments of Term Loan.
The Borrower shall make principal payments on the Term Loan in installments on
the last day of each March, June, September, and December in each year,
commencing with the calendar quarter ending March 31, 2014, with the amount of
each such principal installment to equal the percentage of the outstanding
principal balance of the Term Loan on the Drawing Period End Date set forth in
Column B below shown opposite of the relevant due date as set forth in Column A
below:

 

-32-

 

 

Column A
Payment Date  Column B
Percentage  03/31/14   3.00% 06/30/14   3.00% 09/30/14   3.00% 12/31/14   3.00%
03/31/15   3.50% 06/30/15   3.50% 09/30/15   3.50% 12/31/15   3.50% 03/31/16 
 4.00% 06/30/16   4.00% 09/30/16   4.00% 12/31/16   4.00% 03/31/17   4.50%
06/30/17   4.50% 09/30/17   4.50% 12/31/17   4.50% 03/31/18   4.50%

 

, with a final payment of all principal and interest not sooner paid on the Term
Loan due and payable on the Term Loan Maturity Date.

 

(b)          Revolving Loans. Each Revolving Loan, both for principal and
interest not sooner paid, shall mature and be due and payable by the Borrower on
demand.

 

Section 2.8.          Prepayments. (a) Optional. The Borrower may prepay in
whole or in part (but, if in part, then: (i) if such Borrowing is of U.S. Prime
Rate Loans, in an amount not less than $100,000, (ii) if such Borrowing is of
Eurodollar Loans, in an amount not less than $100,000, and (iii) in each case,
in an amount such that the minimum amount required for a Borrowing pursuant to
Section 2.5 remains outstanding) upon not less than three (3) Business Days
prior notice by the Borrower to the Bank in the case of any prepayment of a
Borrowing of Eurodollar Loans and notice delivered by the Borrower to the Bank
no later than 10:00 a.m. (Chicago time) on the date of prepayment in the case of
a Borrowing of U.S. Prime Rate Loans (or, in any case, such shorter period of
time then agreed to by the Bank), such prepayment to be made by the payment of
the principal amount to be prepaid and, in the case of the Term Loan or any
Eurodollar Loans, accrued interest thereon to the date fixed for prepayment plus
any amounts due the Bank under Section 4.5.

 

-33-

 

 

(b)          Mandatory. (i) The Borrower shall, on each date the Revolving
Credit Line is reduced pursuant to Section 2.11 or at any time when the unpaid
principal balance of Revolving Loans and L/C Obligations outstanding exceeds the
Revolving Credit Line, prepay the Revolving Loans, and, if necessary, prefund
the L/C Obligations by the amount, if any, necessary to reduce the sum of the
aggregate principal amount of Revolving Loans and L/C Obligations then
outstanding to the amount to which the Revolving Credit Line has been so
reduced.

 

(ii)         If at any time the sum of the unpaid principal balance of the
Revolving Loans and the L/C Obligations then outstanding shall be in excess of
the Borrowing Base as determined on the basis of the most recent Borrowing Base
Certificate, the Borrower shall within 2 Business Days’ pay over the amount of
the excess to the Bank as and for a mandatory prepayment on such Obligations,
with each such prepayment first to be applied to the Revolving Loans until paid
in full with any remaining balance to be held by the Bank in the Collateral
Account as security for the Obligations owing with respect to the Letters of
Credit.

 

(iii)        If the Borrower or any Domestic Subsidiary shall at any time or
from time to time make or agree to make a Disposition or shall suffer an Event
of Loss with respect to any Property, then the Borrower shall promptly notify
the Bank of such proposed Disposition or Event of Loss (including the amount of
the estimated Net Cash Proceeds to be received by the Borrower or such Domestic
Subsidiary in respect thereof) and, within 2 Business Days of receipt by the
Borrower or such Domestic Subsidiary of the Net Cash Proceeds of such
Disposition or Event of Loss, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of all such Net Cash Proceeds;
provided that (x) so long as no Event of Default then exists, this subsection
shall not require any such prepayment with respect to Net Cash Proceeds received
on account of an Event of Loss so long as (A) such Net Cash Proceeds are applied
to replace or restore the relevant Property in accordance with the relevant
Collateral Documents or (B) the Net Cash Proceeds received from such Event of
Loss are less than $25,000, (y) this subsection shall not require any such
prepayment with respect to Net Cash Proceeds received on account of Dispositions
during any fiscal year of the Borrower not exceeding $100,000 in the aggregate
so long as no Default then exists, and (z) in the case of any Disposition not
covered by clause (y) above, so long as no Default then exists, if the Borrower
states in its notice of such event that the Borrower or the relevant Domestic
Subsidiary intends to reinvest, within 180 days of the applicable Disposition,
the Net Cash Proceeds thereof in assets similar to the assets which were subject
to such Disposition, then the Borrower shall not be required to make a mandatory
prepayment under this subsection in respect of such Net Cash Proceeds to the
extent such Net Cash Proceeds are actually reinvested in such similar assets
with such 180-day period. Promptly after the end of such 180-day period, the
Borrower shall notify the Bank whether the Borrower or such Domestic Subsidiary
has reinvested such Net Cash Proceeds in such similar assets, and, to the extent
such Net Cash Proceeds have not been so reinvested, the Borrower shall promptly
prepay the Obligations in the amount of such Net Cash Proceeds not so
reinvested. The amount of each such prepayment shall be applied first to the
outstanding Term Loan until paid in full and then to the Revolving Facility,
provided that proceeds from an Event of Loss relating to Eligible Inventory and
Eligible Receivables then included in the Borrowing Base shall first be applied
to the Revolving Facility, but without a reduction of the Revolving Credit Line.
If the Bank so requests, all proceeds of such Disposition or Event of Loss shall
be deposited with the Bank (or its agent) and held by it in the Collateral
Account. So long as no Event of Default exists, the Bank shall disburse amounts
representing such proceeds from the Collateral Account to or at the Borrower’s
direction for application to or reimbursement for the costs of replacing,
rebuilding or restoring such Property.

 

-34-

 

 

(iv)        If after the Closing Date the Borrower or any Domestic Subsidiary
shall issue any Indebtedness, other than Indebtedness permitted by Section 8.7,
the Borrower shall promptly notify the Bank of the estimated Net Cash Proceeds
of such issuance to be received by or for the account of the Borrower or such
Domestic Subsidiary in respect thereof. Within 2 Business Days of receipt by the
Borrower or such Domestic Subsidiary of Net Cash Proceeds of such issuance, the
Borrower shall prepay the Obligations in an aggregate amount equal to 100% of
the amount of such Net Cash Proceeds. The amount of each such prepayment shall
be applied first to the outstanding Term Loan until paid in full and then to the
Revolving Facility, but without a reduction of the Revolving Credit Line. The
Borrower acknowledges that its performance hereunder shall not limit the rights
and remedies of the Bank for any breach of Section 8.7 or any other terms of the
Loan Documents.

 

(v)         Unless the Borrower otherwise directs, prepayments of Loans under
this Section 2.8(b) shall be applied first to Borrowings of U.S. Prime Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 2.8(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of the Term Loan or any
Eurodollar Loans, accrued interest thereon to the date of prepayment together
with any amounts due the Bank under Section 4.5. Each prefunding of L/C
Obligations shall be made in accordance with Section 9.4.

 

(c)          Any amount of Revolving Loans paid or prepaid before the Revolving
Credit Termination Date may, subject to the terms and conditions of this
Agreement, be borrowed, repaid and borrowed again. No amount of the Term Loan
paid or prepaid may be reborrowed, and, in the case of any partial prepayment,
such prepayment shall be applied to the remaining payments on the relevant Loans
in the inverse order of maturity.

 

Section 2.9.          Default Rate. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, letter of credit fees and other amounts at a rate per
annum equal to:

 

(a)          for any U.S. Prime Rate Loan, the sum of 2.0% plus the Applicable
Margin plus the U.S. Prime Rate from time to time in effect;

 

(b)          for any Eurodollar Loan, the sum of 2.0% plus the rate of interest
in effect thereon at the time of such Event of Default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.0% plus the Applicable Margin for U.S. Prime Rate Loans plus the
U.S. Prime Rate from time to time in effect;

 

-35-

 

 

(c)          for any Reimbursement Obligation, the sum of 2.0% plus the amounts
due under Section 2.3 with respect to such Reimbursement Obligation;

 

(d)          for any Letter of Credit, the sum of 2.0% plus the Letter of Credit
Fee due under Section 3.1(b) with respect to such Letter of Credit; and

 

(e)          for any other amount owing hereunder not covered by clauses (a)
through (d) above, the sum of 2% plus the Applicable Margin plus the U.S. Prime
Rate from time to time in effect;

 

provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, any adjustments pursuant to this Section shall be made at the election
of the Bank, with written notice to the Borrower (which election may be
retroactively effective to the date of such Event of Default). While any Event
of Default exists or after acceleration, interest shall be paid on demand of the
Bank.

 

Section 2.10.         Evidence of Indebtedness. (a) The Bank shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower resulting from each Loan made by the Bank from time
to time, including the amounts of principal and interest payable and paid to the
Bank from time to time hereunder.

 

(b)          The Bank shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to the Bank hereunder
and (iii) the amount of any sum received by the Bank hereunder from the
Borrower.

 

(c)          The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Bank to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

 

(d)          The Borrower shall prepare, execute and deliver to the Bank a
promissory note or notes payable to the Bank or its registered assigns in the
forms of Exhibit C-1 (in the case of the Term Loan and referred to herein as a
“Term Note”) and C-2 (in the case of the Revolving Loans and referred to herein
as a “Revolving Note”) (the Term Note and Revolving Note being hereinafter
referred to collectively as the “Notes” and individually as a “Note”).

 

Section 2.11.         Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Bank (or such
shorter period of time agreed to by the Bank), to terminate the Revolving Credit
Line without premium or penalty and in whole or in part, any partial termination
to be in an amount not less than $1,000,000, provided that the Revolving Credit
Line may not be reduced to an amount less than the sum of the aggregate
principal amount of Revolving Loans and L/C Obligations then outstanding. Any
termination of the Revolving Credit Line below the L/C Sublimit then in effect
shall reduce the L/C Sublimit by a like amount.

 

-36-

 

 

(b)          Any termination of the Revolving Credit Line pursuant to this
Section may not be reinstated.

 

Section 3.          Fees.

 

Section 3.1.          Fees. (a) Standby Fee. During the period from the Closing
Date to the Drawing Period End Date, the Borrower shall pay to the Bank a
standby fee at the rate per annum equal to the Applicable Margin (computed on
the basis of a year of 365 or 366 days, as applicable, and the actual number of
days elapsed) times the daily amount by which the Term Loan Commitment exceeds
the principal amount of Term Loans then outstanding. Such standby fee shall be
payable monthly in arrears on the last day of each month in each year
(commencing on the first such date occurring after the Closing Date) and on the
Drawing Period End Date. For the avoidance of doubt, no further standby fee
shall be due with respect to any time after the Drawing Period End Date.

 

(b)          Administration Fee. On each anniversary of the Closing Date until
the Revolving Loans are terminated, the Borrower shall pay to the Bank an
administration fee equal to 0.10% of the Revolving Credit Line then in effect,
whether or not in use.

 

(c)          Letter of Credit Fees. Quarterly in arrears, on the last day of
each March, June, September, and December, commencing on the first such date
occurring after the Closing Date, the Borrower shall pay to the Bank a letter of
credit fee (the “Letter of Credit Fee”) at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) in effect during each day of such quarter applied to the
daily average face amount of Letters of Credit outstanding during such quarter.
In addition, the Borrower shall pay to the Bank the Bank’s standard issuance,
drawing, negotiation, amendment, assignment, and other administrative fees for
each Letter of Credit as established by the Bank from time to time.

 

(d)          Closing Fee. The Borrower shall pay to the Bank on the date hereof
a non-refundable closing fee in the amount of $40,000.

 

(e)          Late Fees. In addition to any other amounts due hereunder, if any
payment due hereunder is not received by the Bank on or before 1:00 p.m.
(Chicago time) of the tenth (10th) day after such payment is due, the Borrower
shall pay to the Bank on demand a late fee equal to the greater of (i) five
percent (5%) of the amount due and (ii) $15.00.

 

Section 4.Taxes; Change in Circumstances, Increased Costs, and Funding
Indemnity.

 

Section 4.1.          Taxes. (a) Certain Defined Terms. For purposes of this
Section, the term “applicable law” includes FATCA.

 

-37-

 

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the Bank
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(c)          Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Bank timely reimburse it for the payment of, any
Other Taxes.

 

(d)          Indemnification by the Loan Parties. The Loan Parties shall jointly
and severally indemnify the Bank, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by the Bank or required to be withheld or deducted from a
payment to the Bank and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by the Bank
shall be conclusive absent manifest error.

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section,
such Loan Party shall deliver to the Bank the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Bank.

 

(f)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

-38-

 

 

(g)          Survival. Each party’s obligations under this Section shall survive
any assignment of rights by the Bank, the termination of the Facilities and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

Section 4.2.          Change of Law. Notwithstanding any other provisions of
this Agreement or any other Loan Document, if at any time any Change in Law
makes it unlawful for the Bank to make or continue to maintain any Eurodollar
Loans or to perform its obligations as contemplated hereby, the Bank shall
promptly give notice thereof to the Borrower and the Bank’s obligations to make
or maintain Eurodollar Loans under this Agreement shall be suspended until it is
no longer unlawful for the Bank to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to the Bank under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from the Bank by means of U.S. Prime Rate Loans.

 

Section 4.3.          Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

 

(a)          the Bank determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

 

(b)          the Bank determines that (i) LIBOR as determined by the Bank will
not adequately and fairly reflect the cost to the Bank of funding Eurodollar
Loans for such Interest Period or (ii) that the making or funding of Eurodollar
Loans become impracticable,

 

then the Bank shall forthwith give notice thereof to the Borrower, whereupon
until the Bank notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligations of the Bank to make Eurodollar Loans
shall be suspended.

 

Section 4.4.          Increased Costs. (a) Increased Costs Generally. If any
Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Bank (except any reserve requirement reflected in the Adjusted LIBOR);

 

-39-

 

 

(ii)         subject the Bank to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)        impose on the Bank or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by the Bank or any Letter of Credit issued by the Bank;

 

and the result of any of the foregoing shall be to increase the cost to the Bank
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to increase the cost to the Bank of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by the Bank hereunder (whether of principal, interest or any other
amount) then, upon request of the Bank, the Borrower will pay to the Bank such
additional amount or amounts as will compensate the Bank for such additional
costs incurred or reduction suffered.

 

(b)          Capital Requirements. If the Bank determines that any Change in Law
affecting the Bank or any lending office of the Bank or the Bank’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on the Bank’s capital or on the
capital of the Bank’s holding company, if any, as a consequence of this
Agreement, the Facilities of the Bank or the Loans made by, or the Letters of
Credit issued by the Bank, to a level below that which the Bank or the Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration the Bank’s policies and the policies of the Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to the Bank such additional amount or amounts as will compensate the Bank or the
Bank’s holding company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of the Bank setting
forth the amount or amounts necessary to compensate the Bank or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay the Bank the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of the Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
the Bank’s right to demand such compensation; provided that the Borrower shall
not be required to compensate the Bank pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that the Bank notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of the Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

-40-

 

 

Section 4.5.          Funding Indemnity. If the Bank shall incur any loss, cost
or expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by the Bank to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to the Bank) as a result
of:

 

(a)          any payment, prepayment or conversion of a Eurodollar Loan on a
date other than the last day of its Interest Period,

 

(b)          any failure (because of a failure to meet the conditions of
Section 7 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan,
or to convert a U.S. Prime Rate Loan into a Eurodollar Loan on the date
specified in a notice given pursuant to Section 2.6(a) or 2.2(b),

 

(c)          any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

 

(d)          any acceleration of the maturity of a Eurodollar Loan as a result
of the occurrence of any Event of Default hereunder,

 

then, upon the demand of the Bank, the Borrower shall pay to the Bank such
amount as will reimburse the Bank for such loss, cost or expense. If the Bank
makes such a claim for compensation, it shall provide to the Borrower a
certificate setting forth the amount of such loss, cost or expense in reasonable
detail and the amounts shown on such certificate shall be conclusive absent
manifest error.

 

Section 4.6.          Discretion of the Bank as to Manner of Funding.
Notwithstanding any other provision of this Agreement, the Bank shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if the Bank had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

 

Section 4.7.          Lending Offices; Mitigation Obligations. The Bank may, at
its option, elect to make its Loans hereunder at the branch, office or affiliate
specified on the appropriate signature page hereof (each a “Lending Office”) for
each type of Loan available hereunder or at such other of its branches, offices
or affiliates as it may from time to time elect and designate in a written
notice to the Borrower. If the Bank requests compensation under Section 4.4, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to the
Bank or any Governmental Authority for the account of the Bank pursuant to
Section 4.1, then the Bank shall (consistent with its internal policy and legal
and regulatory restrictions) designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the Bank,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 4.1 or 4.4, as the case may be, in the future, and
(ii) would not subject the Bank to any unreimbursed cost or expense and would
not otherwise be disadvantageous to the Bank.

 

-41-

 

 

Section 5.          Place and Application of Payments.

 

Section 5.1.          Place and Application of Payments. All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Bank by no later than
12:00 Noon (Chicago time) on the due date thereof at the office of the Bank or
its Affiliate, BMO Harris Bank N.A., in Chicago, Illinois (or such other
location as the Bank may designate to the Borrower). Any payments received after
such time shall be deemed to have been received by the Bank on the next Business
Day. All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case without set-off or counterclaim.

 

Section 5.2.          Non-Business Days. Subject to the definition of Interest
Period, if any payment hereunder becomes due and payable on a day which is not a
Business Day, the due date of such payment shall be extended to the next
succeeding Business Day on which date such payment shall be due and payable. In
the case of any payment of principal falling due on a day which is not a
Business Day, interest on such principal amount shall continue to accrue during
such extension at the rate per annum then in effect, which accrued amount shall
be due and payable on the next scheduled date for the payment of interest.

 

Section 5.3.          Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower or any other Loan Party is made to the Bank or the
Bank exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Bank in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred

 

Section 5.4.          Account Debit. The Borrower hereby irrevocably authorizes
the Bank to charge any of the Borrower’s deposit accounts maintained with the
Bank or any of its Affiliates for the amounts from time to time necessary to pay
any then due Obligations; provided that the Bank acknowledges and agrees that
the Bank shall not be under an obligation to do so and the Bank shall not incur
any liability to the Borrower or any other Person for the Bank’s failure to do
so.

 

-42-

 

 

Section 6.          Representations and Warranties.

 

The Borrower, for itself and each other Loan Party represents and warrants to
the Bank as follows:

 

Section 6.1.          Organization and Qualification. Each Loan Party is duly
organized, validly existing, and in good standing as a corporation, limited
liability company, or partnership, as applicable, under the laws of the
jurisdiction in which it is organized, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.

 

Section 6.2.          Subsidiaries. Each Subsidiary that is not a Loan Party is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is organized, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect. Schedule 6.2 hereto identifies each
Subsidiary (including Subsidiaries that are Loan Parties), the jurisdiction of
its organization, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests owned by any Loan Party and its
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 6.2 as owned by the relevant Loan Party
or another Subsidiary are owned, beneficially and of record, by such Loan Party
or such Subsidiary free and clear of all Liens other than the Liens granted in
favor of the Bank pursuant to the Collateral Documents or otherwise permitted by
this Agreement. There are no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary.

 

Section 6.3.          Authority and Validity of Obligations. Each Loan Party has
full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for (in the
case of the Borrower), to guarantee the Secured Obligations (in the case of each
Guarantor), to grant to the Bank the Liens described in the Collateral Documents
executed by such Loan Party, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it. The Loan Documents delivered by
the Loan Parties have been duly authorized, executed, and delivered by such
Persons and constitute valid and binding obligations of such Loan Parties
enforceable against each of them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by any Loan Party or
any Subsidiary of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any material provision of law or
any judgment, injunction, order or decree binding upon any Loan Party or any
Subsidiary of a Loan Party or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any Loan Party or any
Subsidiary of a Loan Party, (b) contravene or constitute a default under any
material covenant, indenture or agreement of or affecting any Loan Party or any
Subsidiary of a Loan Party or any of their respective Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of any Loan Party or any
Subsidiary of a Loan Party other than the Liens granted in favor of the Bank
pursuant to the Collateral Documents.

 

-43-

 

 

Section 6.4.          Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the Term Loan to finance Permitted Acquisitions and to pay fees and
expenses incurred in connection therewith; and the Borrower shall use the
proceeds of the Revolving Facility to refinance existing Indebtedness
outstanding on the Closing Date, repay working capital loans made by PECI, and
for its general working capital purposes and for such other legal and proper
purposes as are consistent with all applicable laws. No Loan Party nor any of
its Subsidiaries is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any Loan or any other extension of credit made hereunder will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock. Margin stock
(as hereinabove defined) constitutes less than 25% of the assets of the Loan
Parties and their Subsidiaries which are subject to any limitation on sale,
pledge or other restriction hereunder.

 

Section 6.5.          Financial Reports. The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2012, and the related
consolidated statements of income, retained earnings and cash flows of such
Persons for the fiscal year then ended, and accompanying notes thereto, which
financial statements are accompanied by the audit report of Richter LLP,
independent public accountants, and the unaudited interim consolidated balance
sheet of the Borrower and its Subsidiaries as at March 31, 2013, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the 3 months then ended, heretofore furnished
to the Bank, fairly present the consolidated financial condition of the Borrower
and its Subsidiaries as at said dates and the consolidated results of their
operations and cash flows for the periods then ended in conformity with GAAP
applied on a consistent basis. No Loan Party nor any of its Subsidiaries has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 8.5.

 

Section 6.6.          No Material Adverse Change. Since March 31, 2013, there
has been no change in the condition (financial or otherwise) or business
prospects of any Loan Party or any Subsidiary of a Loan Party except those
occurring in the ordinary course of business, which individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.

 

-44-

 

 

Section 6.7.          Full Disclosure. The statements and information furnished
to the Bank in connection with the negotiation of this Agreement and the other
Loan Documents and the commitment by the Bank to provide all or part of the
financing contemplated hereby do not (taken as a whole) contain any untrue
statements of a material fact or omit a material fact necessary to make the
material statements contained herein or therein not materially misleading, the
Bank acknowledging that as to any projections furnished to the Bank, the Loan
Parties only represent that the same were prepared on the basis of information
and estimates the Loan Parties believed to be reasonable.

 

Section 6.8.          Trademarks, Franchises, and Licenses. Except as would be
expected to have a Material Adverse Effect, the Loan Parties and their
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.

 

Section 6.9.          Governmental Authority and Licensing. The Loan Parties and
their Subsidiaries have received all licenses, permits, and approvals of all
federal, state, and local governmental authorities, if any, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
would reasonably be expected to have a Material Adverse Effect. No investigation
or proceeding which, if adversely determined, would reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of the any Loan Party, threatened.

 

Section 6.10.         Good Title. The Loan Parties and their Subsidiaries have
good and defensible title (or valid leasehold interests) to their assets as
reflected on the most recent consolidated balance sheet of the Loan Parties and
their Subsidiaries furnished to the Bank (except for sales of assets in the
ordinary course of business), subject to no Liens other than such thereof as are
permitted by Section 8.8.

 

Section 6.11.         Litigation and Other Controversies. Except as set forth on
Schedule 6.10, there is no litigation or governmental or arbitration proceeding
or labor controversy pending, nor to the knowledge of any Loan Party threatened,
against any Loan Party or any Subsidiary of a Loan Party or any of their
respective Property which if adversely determined, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 6.12.         Taxes. All federal and material state, local, and foreign
Tax returns required to be filed by any Loan Party or any Subsidiary of a Loan
Party in any jurisdiction have, in fact, been filed, and all Taxes upon any Loan
Party or any Subsidiary of a Loan Party or upon any of their respective
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except such Taxes, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided. No Loan Party knows of any proposed additional Tax
assessment against it or its Subsidiaries for which adequate provisions in
accordance with GAAP have not been made on their accounts. Adequate provisions
in accordance with GAAP for Taxes on the books of each Loan Party and each of
its Subsidiaries have been made for all open years, and for its current fiscal
period.

 

-45-

 

 

Section 6.13.         Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by any Loan
Party or any Subsidiary of a Loan Party of any Loan Document, except for
(i) such approvals which have been obtained prior to the date of this Agreement
and remain in full force and effect, (ii) filings which are necessary to perfect
the security interests under the Collateral Documents, and (iii) where failure
to obtain, effect or make any such approval, authorization, consent, exemption,
or other action, notice or filing would not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.14.         Affiliate Transactions. No Loan Party nor any of its
Subsidiaries is a party to any contracts or agreements with any of its
Affiliates on terms and conditions which are less favorable to such Loan Party
or such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other.

 

Section 6.15.         Investment Company. No Loan Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 6.16.         ERISA. Each Loan Party and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. No Loan Party nor any of its Subsidiaries
has any contingent liabilities with respect to any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title I of ERISA.

 

Section 6.17.         Compliance with Laws. (a) No Loan Party nor any Subsidiary
of a Loan Party is in violation of any law, statute, regulation, ordinance,
judgment, order, or decree applicable to it, where such violation would
reasonably be expected to have a Material Adverse Effect.

 

-46-

 

 

(b)          Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which would not reasonably be expected to result in a Material
Adverse Effect, the Loan Parties represent and warrant that: (i) the Loan
Parties and their Subsidiaries, and each of the Premises, comply in all material
respects with all applicable Environmental Laws; (ii) the Loan Parties and their
Subsidiaries have obtained all material governmental approvals required for
their operations and each of the Premises by any applicable Environmental Law;
(iii) the Loan Parties and their Subsidiaries have not, and no Loan Party has
knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material at, on, about, or off any of the Premises in
any material quantity and, to the knowledge of each Loan Party, none of the
Premises are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property;
(iv) none of the Premises contain and have contained any: (1) underground
storage tank, (2) material amounts of asbestos containing building material,
(3) landfills or dumps, (4) hazardous waste management facility as defined
pursuant to RCRA or any comparable state law, or (5) site on or nominated for
the National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law;
(v) the Loan Parties and their Subsidiaries have not used a material quantity of
any Hazardous Material and have conducted no Hazardous Material Activity at any
of the Premises; (vi) the Loan Parties and their Subsidiaries have no material
liability for response or corrective action, natural resource damage or other
harm pursuant to CERCLA, RCRA or any comparable state law; (vii) the Loan
Parties and their Subsidiaries are not subject to, have no notice or knowledge
of and are not required to give any notice of any Environmental Claim involving
any Loan Party or any Subsidiary of a Loan Party or any of the Premises, and
there are no conditions or occurrences at any of the Premises which could
reasonably be anticipated to form the basis for an Environmental Claim against
any Loan Party or any Subsidiary of a Loan Party or such Premises; (viii) none
of the Premises are subject to any, and no Loan Party has knowledge of any
imminent restriction on the ownership, occupancy, use or transferability of the
Premises in connection with any (1) Environmental Law or (2) Release, threatened
Release or disposal of a Hazardous Material; and (ix) there are no conditions or
circumstances at any of the Premises which pose an unreasonable risk to the
environment or the health or safety of Persons.

 

Section 6.18.         OFAC. (a) Each Loan Party is in compliance in all material
respects with the requirements of all OFAC Sanctions Programs applicable to it,
(b) each Subsidiary of each Loan Party is in compliance in all material respects
with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary, (c) each Loan Party has provided to the Bank all information
requested by them regarding such Loan Party and its Affiliates and Subsidiaries
necessary for the Bank to comply with all applicable OFAC Sanctions Programs,
and (d) to the best of each Loan Party’s knowledge, no Loan Party nor any of its
Affiliates or Subsidiaries is, as of the date hereof, named on the current OFAC
SDN List.

 

Section 6.19.         Labor Matters. There are no strikes, lockouts or slowdowns
against any Loan Party or any Subsidiary of a Loan Party pending or, to the
knowledge of any Loan Party, threatened. Except as set forth on Schedule 6.19,
there are no collective bargaining agreements in effect between any Loan Party
or any Subsidiary of a Loan Party and any labor union; and no Loan Party nor any
of its Subsidiaries is under any obligation to assume any collective bargaining
agreement to or conduct any negotiations with any labor union with respect to
any future agreements. Each Loan Party and its Subsidiaries have remitted on a
timely basis all amounts required to have been withheld and remitted (including
withholdings from employee wages and salaries relating to income tax, employment
insurance, and pension plan contributions), goods and services tax and all other
amounts which if not paid when due could result in the creation of a Lien
against any of its Property, except for Liens permitted by Section 8.8.

 

Section 6.20.         Other Agreements. No Loan Party nor any of its
Subsidiaries is in default under the terms of any covenant, indenture or
agreement of or affecting such Person or any of its Property, which default if
uncured would reasonably be expected to have a Material Adverse Effect.

 

-47-

 

 

Section 6.21.         Solvency. The Loan Parties and their Subsidiaries are
solvent, able to pay their debts as they become due, and have sufficient capital
to carry on their business and all businesses in which they are about to engage.

 

Section 6.22.         No Default. No Default has occurred and is continuing.

 

Section 6.23.         No Broker Fees. No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
thereby; and the Loan Parties hereby agree to indemnify the Bank against, and
agree that they will hold the Bank harmless from, any claim, demand, or
liability for any such broker’s or finder’s fees alleged to have been incurred
in connection herewith or therewith and any expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

 

Section 7.          Conditions Precedent.

 

Section 7.1.          All Credit Events. At the time of each Credit Event
hereunder:

 

(a)          each of the representations and warranties set forth herein and in
the other Loan Documents shall be true and correct in all material respects as
of said time (where not already qualified by materiality, otherwise in all
respects), except to the extent the same expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (where not
already qualified by materiality, otherwise in all respects) as of such earlier
date;

 

(b)          no Default shall have occurred and be continuing or would occur as
a result of such Credit Event;

 

(c)          after giving effect to such extension of credit the aggregate
principal amount of all Revolving Loans and L/C Obligations outstanding under
this Agreement shall not exceed the lesser of (i) the Revolving Credit Line and
(ii) the Borrowing Base as then determined and computed;

 

(d)          in the case of a Borrowing the Bank shall have received the notice
required by Section 2.6, in the case of the issuance of any Letter of Credit the
Bank shall have received a duly completed Application for such Letter of Credit
together with any fees called for by Section 3.1, and, in the case of an
extension or increase in the amount of a Letter of Credit, a written request
therefor in a form acceptable to the Bank together with fees called for by
Section 3.1; and

 

(e)          such Credit Event shall not violate any order, judgment or decree
of any court or other authority or any provision of law or regulation applicable
to the Bank (including, without limitation, Regulation U of the Board of
Governors of the Federal Reserve System) as then in effect.

 

-48-

 

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (d), both inclusive, of this Section; provided, however, that the Bank
may continue to make advances under the Revolving Facility in its sole
discretion, notwithstanding the failure of the Borrower to satisfy one or more
of the conditions set forth above and any such advances so made shall not be
deemed a waiver of any Default or other condition set forth above that may then
exist.

 

Section 7.2.          Initial Credit Event. Before or concurrently with the
initial Credit Event:

 

(a)          the Bank shall have received this Agreement duly executed by the
Borrower and each Guarantor, and the Bank;

 

(b)          the Bank shall have received duly executed Notes of the Borrower
dated the date hereof and otherwise in compliance with the provisions of
Section 2.10;

 

(c)          the Bank shall have received the Security Agreement duly executed
by the Loan Parties, together with (i) original stock certificates or other
similar instruments or securities representing all of the issued and outstanding
shares of capital stock or other equity interests in each Domestic Subsidiary
and PECI (limited in the case of any first tier Foreign Subsidiary to 65% of the
Voting Stock and 100% of any other equity interests as provided in Section 11.1)
as of the Closing Date, (ii) stock powers executed in blank and undated for the
Collateral consisting of the stock or other equity interest in each Subsidiary,
(iii) UCC financing statements to be filed against each Loan Party, as debtor,
in favor of the Bank, as secured party, (iv) patent, trademark, and copyright
collateral agreements to the extent requested by the Bank, and (v) deposit
account, securities account, and commodity account control agreements to the
extent requested by the Bank;

 

(d)          the Bank shall have received evidence of insurance required to be
maintained under the Loan Documents, naming the Bank as mortgagee/lender’s loss
payee and as an additional insured, as applicable;

 

(e)          the Bank shall have received copies of each Loan Party’s articles
of incorporation and bylaws (or comparable organizational documents) and any
amendments thereto, certified in each instance by its Secretary or Assistant
Secretary (or comparable Responsible Officer);

 

(f)          the Bank shall have received copies of resolutions of each Loan
Party’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on each Loan Party’s behalf, all
certified in each instance by its Secretary or Assistant Secretary (or
comparable Responsible Officer);

 

(g)          the Bank shall have received copies of the certificates of good
standing for each Loan Party (dated no earlier than 30 days prior to the date
hereof) from the office of the secretary of the state of its incorporation or
organization and of each state in which it is qualified to do business as a
foreign corporation or organization;

 

-49-

 

 

(h)          the Bank shall have received a list of the Borrower’s Authorized
Representatives;

 

(i)          the Bank shall have received a certificate as to the Borrower’s
Designated Disbursement Account;

 

(j)          the Bank shall have received the initial fees called for by Section
3.1;

 

(k)          the capital and organizational structure of the Loan Parties and
their Subsidiaries shall be satisfactory to the Bank;

 

(l)          the Bank shall have received (i) a Borrowing Base Certificate
prepared by the Borrower and certified to by a Financial Officer of the Borrower
as of the Closing Date after giving effect to the initial Credit Event and
payment of all costs and expenses in connection therewith; (ii) certificate from
a Responsible Officer of the Borrower certifying as to the solvency of the Loan
Parties and their Subsidiaries as of the Closing Date after giving effect to the
initial Credit Event and the transactions contemplated hereby and payment of all
costs and expenses in connection therewith; and (iii) a certificate from a
Responsible Officer of the Borrower certifying that since March 31, 2013, no
Material Adverse Effect has occurred and that there is no litigation, action or
other legal proceeding pending or known to be threatened against the Borrower or
any Guarantor which could reasonably be expected to have a Material Adverse
Effect on the Borrower or any Guarantor;

 

(m)          the Bank shall have received financing statement, tax, and judgment
lien search results against each Loan Party and its Property evidencing the
absence of Liens thereon except as permitted by Section 8.8;

 

(n)          the Bank shall have received pay-off and lien release letters from
secured creditors of the Loan Parties (other than secured parties intended to
remain outstanding after the Closing Date with Indebtedness and Liens permitted
by Sections 8.7 and 8.8) setting forth, among other things, the total amount of
indebtedness outstanding and owing to them (or outstanding letters of credit
issued for the account of any Loan Party or its Subsidiaries) and containing an
undertaking to cause to be delivered to the Bank UCC termination statements and
any other lien release instruments necessary to release their Liens on the
assets of any Loan Party or any Subsidiary of a Loan Party, which pay-off and
lien release letters shall be in form and substance acceptable to the Bank;

 

(o)          the Bank shall have received the favorable written opinion of
counsel to each Loan Party, in form and substance satisfactory to the Bank;

 

-50-

 

 

(p)          the Bank shall have received, sufficiently in advance of the
Closing Date, all documentation and other information requested by the Bank
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the United States Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) including, without limitation, the information described in
Section 12.16; and the Bank shall have received a fully executed Internal
Revenue Service Form W-9 (or its equivalent) for the Borrower and each other
Loan Party;

 

(q)          the Bank shall have received a subordination agreement by Bemag
Transformer Inc. for the debt owed by Jefferson Electric, Inc. in form and
substance satisfactory to the Bank;

 

(r)          confirmation that all conditions precedent for the facilities
granted by the Bank to the PECI and its Subsidiaries (the “Canadian Credit
Facilities”) have been met to the satisfaction of the Bank and its legal
counsel;

 

(s)          Orbian Financial Services II, LLC (“Orbian”) shall have either
(i) executed a lien subordination agreement in form and substance satisfactory
to the Bank, (ii) terminated its UCC financing statement filed against Jefferson
Electric, Inc., or (iii) amended the same to cover only receivables which have
previously been purchased by Orbian, and the Borrower shall have delivered
copies of all current documents with Orbian;

 

(t)          the Bank shall have received such other agreements, instruments,
documents, certificates, and opinions as the Bank may reasonably request.

 

Section 7.3.          Term Loan Advances. Before or concurrently with the
initial advance of the Term Loan:

 

(a)          the Bank shall have received certified copies of the acquisition
documents for the Permitted Acquisition which are satisfactory to the
Administrative Agent in form and substance;

 

(b)          the Permitted Acquisition shall have been consummated in accordance
with the acquisition documents for such Permitted Acquisition, without giving
effect to any amendment, modification or waiver by the acquirer thereof or
thereunder that is in any manner materially adverse to the Bank in its capacity
as such that has not been approved in writing by the Bank;

 

(c)          the Bank shall have received an Additional Guarantor Supplement,
and a supplement to the Security Agreement, together with (i) original stock
certificates or other similar instruments or securities representing all of the
issued and outstanding shares of capital stock or other equity interests in the
acquired entity, (ii) stock powers executed in blank and undated for the
Collateral consisting of the stock or other equity interest in the acquired
entity, and (iii) Collateral Access Agreements to the extent requested by the
Bank;

 

-51-

 

 

(d)          to the extent any Real Property is to be acquired by Borrower or
any Loan Party (and in addition to the requirement set forth in Section 11.4):

 

(i)          the Bank shall have received a mortgagee’s title insurance policy
(or a prepaid binding commitment therefor) in form and substance acceptable to
the Bank from a title insurance company acceptable to the Bank in an amount
acceptable to the Bank insuring the Lien of the Mortgage to be a valid first
priority Lien subject to no defects or objections which are unacceptable to the
Bank, together with such endorsements as the Bank may require;

 

(ii)         the Bank shall have received a survey in form and substance
acceptable to the Bank prepared by a licensed surveyor on each parcel of real
property subject to the Lien of the Mortgage, which survey shall also state
whether or not any portion of the real property is in a federally designated
flood hazard area;

 

(iii)        the Bank shall have received a report as to whether or not any
portion of the real property is in a federally designated flood hazard area and,
if any improvements thereon are in a federally designated flood hazard area,
evidence of the maintenance of flood insurance as may be required by applicable
law;

 

(iv)        the Bank shall have received a report of an independent firm of
environmental engineers acceptable to the Bank concerning the environmental
hazards and matters with respect to the parcels of real property subject to the
Lien of the Mortgage, together with a reliance letter thereon acceptable to the
Bank; and

 

(v)         the Bank shall have received an appraisal report prepared for the
Bank by a state certified appraiser selected by the Bank, which appraisal report
describes the fair market value of the property subject to the Lien of the
Mortgage and otherwise meets the requirements of applicable law for appraisals
prepared for federally insured depository institutions.

 

(e)          the Bank shall have received a compliance certificate in the form
attached hereto as Exhibit E showing compliance with the financial covenants set
forth in Section 8.23 hereof as of June 30, 2013 calculated on a pro forma basis
as if the Permitted Acquisition had occurred (and all Indebtedness incurred in
connection therewith had been incurred) on June 30, 2013; and

 

(f)          the Bank shall have received such other agreements, instruments,
documents, certificates, and opinions as the Bank may reasonably request.

 

-52-

 

 

Section 8.          Covenants.

 

Each Loan Party agrees that, so long as any credit is available to or in use by
the Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing by the Bank:

 

Section 8.1.          Maintenance of Business. Each Loan Party shall, and shall
cause each of its Subsidiaries to, preserve and maintain its existence, except
as otherwise provided in Section 8.10(c); provided, however, that nothing in
this Section shall prevent the Borrower from dissolving any of its Subsidiaries
if such action is, in the reasonable business judgment of the Borrower,
desirable in the conduct of its business and is not disadvantageous in any
material respect to the Bank. Each Loan Party shall, and shall cause each of its
Subsidiaries to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so would reasonably be expected to have a
Material Adverse Effect.

 

Section 8.2.          Maintenance of Properties. Each Loan Party shall, and
shall cause each of its Subsidiaries to maintain its material property, plant,
and equipment in good repair, working order and condition (ordinary wear and
tear and casualty events excepted), and shall from time to time make all needful
and proper repairs, renewals, replacements, additions, and betterments thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained, except to the extent that, in the reasonable business judgment of
such Person, any such Property is no longer necessary for the proper conduct of
the business of such Person.

 

Section 8.3.          Taxes and Assessments. Each Loan Party shall duly pay and
discharge, and shall cause each of its Subsidiaries to duly pay and discharge,
all federal and material state, local, and foreign Taxes, rates, assessments,
fees, and governmental charges upon or against it or its Property, in each case
before the same become delinquent and before penalties accrue thereon, unless
and to the extent that the same are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.

 

Section 8.4.          Insurance. Each Loan Party shall maintain and shall cause
their Subsidiaries to maintain, with financially sound and reputable insurers,
such insurance as is customary for Persons engaged in the same or similar
business, and the Loan Parties shall maintain flood insurance with respect to
any improvements on real Property consisting of building or parking facilities
in an area designated by a governmental body as having special flood hazards.
The Loan Parties shall in any event maintain insurance on the Collateral to the
extent required by the Collateral Documents. All such policies of insurance
shall contain satisfactory mortgagee/lender's loss payable endorsements, naming
the Bank (or its security trustee) as mortgagee or a loss payee, assignee or
additional insured, as appropriate, as its interest may appear, and showing only
such other loss payees, assignees and additional insureds as are satisfactory to
the Bank. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than thirty (30) days’ (ten (10) days’ in
the case of nonpayment of insurance premiums) prior written notice to the Bank
in the event of cancellation of the policy for any reason whatsoever and a
clause specifying that the interest of the Bank shall not be impaired or
invalidated by any act or neglect of any Loan Party or any Subsidiary of a Loan
Party, or the owner of the premises or Property or by the occupation of the
premises for purposes more hazardous than are permitted by said policy. The
Borrower shall deliver to the Bank (a) on the Closing Date and at such other
times as the Bank shall reasonably request, certificates evidencing the
maintenance of insurance required hereunder, (b) prior to the termination of any
such policies, certificates evidencing the renewal thereof, and (c) promptly
following request by the Bank, copies of all insurance policies of the Loan
Parties and their Subsidiaries. The Borrower also agrees to deliver to the Bank,
promptly as rendered, true copies of all reports made in any reporting forms to
insurance companies.

 

-53-

 

 

Section 8.5.          Financial Reports. The Loan Parties shall, and shall cause
each of their Subsidiaries to, maintain proper books of records and accounts
reasonably necessary to prepare financial statements required to be delivered
pursuant to this Section 8.5 in accordance with GAAP and shall furnish to the
Bank:

 

(a)          as soon as available, and in any event no later than 20 days after
the last day of each calendar month, a Borrowing Base Certificate showing the
computation of the Borrowing Base in reasonable detail as of the close of
business on the last day of such month, together with an accounts receivable and
accounts payable aging, and an inventory stock status report prepared by the
Borrower and certified to by a Financial Officer of the Borrower;

 

(b)          as soon as available, and in any event no later than 45 days after
the last day of the first three fiscal quarters of each fiscal year of the
Borrower, a copy of the consolidated and consolidating balance sheet of the Loan
Parties as of the last day of such fiscal quarter and the consolidated and
consolidating statements of income, retained earnings, and cash flows of the
Loan Parties for the fiscal quarter and for the fiscal year-to-date period then
ended, each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year, prepared by the
Borrower in accordance with GAAP (subject to the absence of footnote disclosures
and year-end audit adjustments) and certified to by a Financial Officer of the
Borrower;

 

(c)          as soon as available, and in any event no later than 120 days after
the last day of each fiscal year of the Borrower, a copy of the consolidated
balance sheet of the Loan Parties and their Non-Canadian Subsidiaries as of the
last day of the fiscal year then ended and the consolidated statements of
income, retained earnings, and cash flows of the Loan Parties and their
Non-Canadian Subsidiaries for the fiscal year then ended, and accompanying notes
thereto and a supplemental informational section that contains consolidating
financial statements for the fiscal year then ended, each in reasonable detail
showing in comparative form the figures for the previous fiscal year,
accompanied in the case of the consolidated financial statements by an
unqualified opinion of Richter LLP or another firm of independent public
accountants of recognized standing, selected by the Borrower and reasonably
satisfactory to the Bank, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of the Loan Parties
and Non-Canadian Subsidiaries of the close of such fiscal year and the results
of their operations and cash flows for the fiscal year then ended and that an
examination of such accounts in connection with such financial statements has
been made in accordance with generally accepted auditing standards and,
accordingly, such examination included such tests of the accounting records and
such other auditing procedures as were considered necessary in the
circumstances;

 

-54-

 

 

(d)          as soon as available, and in any event no later than 120 days after
the last day of each fiscal year of the Borrower, a copy of the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the last
day of the fiscal year then ended and the consolidated and consolidating
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied in the case of the consolidated financial
statements by an unqualified opinion of Richter LLP or another firm of
independent public accountants of recognized standing, selected by the Borrower
and reasonably satisfactory to the Bank, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the consolidated financial condition of the
Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

 

(e)          as soon as available, and in any event no later than 120 days after
the last day of each fiscal year of PECI, a copy of the consolidated balance
sheet of PECI and its Subsidiaries as of the last day of the fiscal year then
ended and the consolidated statements of income, retained earnings, and cash
flows of PECI and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto and a supplemental informational section that
contains consolidating financial statements for the fiscal year then ended, each
in reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied in the case of the consolidated financial statements by
an unqualified opinion of Richter LLP or another firm of independent public
accountants of recognized standing, selected by PECI and reasonably satisfactory
to the Bank, to the effect that the consolidated financial statements have been
prepared in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of PECI and its Subsidiaries as of the close of
such fiscal year and the results of their operations and cash flows for the
fiscal year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, such examination included such
tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances;

 

(f)          promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of any Loan Party’s or any of its Subsidiary’s operations
and financial affairs given to it by its independent public accountants;

 

-55-

 

 

(g)          promptly after the sending or filing thereof, copies of each Form
10-K, Form 10-Q, Form 8-K, Form S-1 and Form S-3 reports filed by any Loan Party
or any Subsidiary of a Loan Party with any securities exchange or the Securities
and Exchange Commission or any successor agency;

 

(h)          promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of any Loan Party or any Subsidiary
of a Loan Party or of notice of any material noncompliance with any applicable
law, regulation or guideline relating to any Loan Party or any Subsidiary of a
Loan Party or their respective business;

 

(i)          as soon as available, and in any event no later than 30 days prior
to the end of each fiscal year of the Borrower, a copy of the consolidated and
consolidating business plan for the Loan Parties and their Subsidiaries for
following fiscal year, such business plan to show the projected consolidated and
consolidating revenues, expenses and balance sheet of the Loan Parties on a
quarter-by-quarter basis, such business plan to be in reasonable detail prepared
by the Borrower and in form satisfactory to the Bank (which shall include a
summary of all assumptions made in preparing such business plan);

 

(j)          notice of any Change of Control;

 

(k)          promptly after knowledge thereof shall have come to the attention
of any Responsible Officer of any Loan Party, written notice of (i) any
threatened or pending litigation or governmental or arbitration proceeding or
labor controversy against any Loan Party or any Subsidiary of a Loan Party or
any of their Property which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, (ii) the occurrence of any Material
Adverse Effect, or (iii) the occurrence of any Default;

 

(l)          with each of the financial statements delivered pursuant to
subsections (b) and (c) above, a written certificate in the form attached hereto
as Exhibit E signed by a Financial Officer of the Borrower to the effect that to
the best of such officer’s knowledge and belief no Event of Default has occurred
during the period covered by such statements or any Default exists or, if any
such Event of Default has occurred during such period or Default exists, setting
forth a description of such Default and specifying the action, if any, taken by
the relevant Loan Party or its Subsidiary to remedy the same. Such certificate
shall also set forth the calculations supporting such statements in respect of
Section 8.23 (Financial Covenants); and

 

(m)          promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Loan Party or any
Subsidiary of a Loan Party, or compliance with the terms of any Loan Document,
as the Bank may reasonably request.

 

-56-

 

 

Section 8.6.          Inspection; Field Audits. Each Loan Party shall, and shall
cause each of its Subsidiaries to, permit the Bank and each of their duly
authorized representatives and agents to visit and inspect any of its Property,
corporate books, and financial records, to examine and make copies of its books
of accounts and other financial records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers, employees
and independent public accountants (and by this provision the Loan Parties
hereby authorize such accountants to discuss with the Bank the finances and
affairs of the Loan Parties and their Subsidiaries) at such reasonable times and
intervals as the Bank may designate and, so long as no Default exists, with
reasonable prior notice to the Borrower; provided, however, that in the absence
of any Default, the Borrower shall not be required to pay the Bank for more than
one (1) such inspection per calendar year. The Borrower shall pay to the Bank
charges for field audits of the Collateral, inspections and visits to Property,
inspections of corporate books and financial records, examinations and copies of
books of accounts and financial record and other activities permitted in this
Section performed by the Bank or its agents or third party firms, in such
amounts as the Bank may from time to time request (the Bank acknowledging and
agreeing that any internal charges for such audits and inspections shall be
computed in the same manner as it at the time customarily uses for the
assessment of charges for similar collateral audits, but in no event exceeding
$25,000 per audit); provided, however, that in the absence of any Default, the
Borrower shall not be required to pay the Bank for more than one (1) such audit
per calendar year and the Bank does not have the present intention of conducting
field audits.

 

Section 8.7.          Borrowings and Guaranties. No Loan Party shall, nor shall
it permit any of its Domestic Subsidiaries to, issue, incur, assume, create or
have outstanding any Indebtedness, or incur liabilities under any Hedging
Agreement, or be or become liable as endorser, guarantor, surety or otherwise
for any Indebtedness or undertaking of any Person, or otherwise agree to provide
funds for payment of the obligations of another, or supply funds thereto or
invest therein or otherwise assure a creditor of another against loss, or apply
for or become liable to the issuer of a letter of credit which supports an
obligation of another, or subordinate any claim or demand it may have to the
claim or demand of any Person; provided, however, that the foregoing shall not
restrict nor operate to prevent:

 

(a)          the Secured Obligations (and any guarantees of such obligations) of
the Loan Parties owing to the Bank (and its Affiliates);

 

(b)          purchase money indebtedness and Capitalized Lease Obligations of
the Loan Parties in an amount not to exceed $500,000 in the aggregate at any one
time outstanding;

 

(c)          obligations of the Loan Parties arising out of interest rate,
foreign currency, and commodity Hedging Agreements entered into with financial
institutions in connection with bona fide hedging activities in the ordinary
course of business and not for speculative purposes;

 

(d)          endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;

 

-57-

 

 

(e)          intercompany advances from time to time owing between the Loan
Parties or owing from a Loan Party to PECI and its Subsidiaries, in each case,
in the ordinary course of business;

 

(f)          Subordinated Debt in an amount not to exceed $1,750,000 in the
aggregate on the Closing Date, as reduced by permitted payments thereon;

 

(g)          Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits (including contractual and
statutory benefits) or property, casualty, liability or credit insurance,
pursuant to reimbursement or indemnification obligations to such Person, in each
case incurred in the ordinary course of business;

 

(h)          Indebtedness in respect of bids, trade contracts (other than for
debt for borrowed money), leases (other than Capitalized Lease Obligations),
statutory obligations, surety, stay, customs and appeal bonds, performance,
performance and completion and return of money bonds, government contracts and
similar obligations, in each case, provided in the ordinary course of business;

 

(i)          Indebtedness in respect of netting services, overdraft protection
and similar arrangements, in each case, in connection with cash management and
deposit accounts;

 

(j)          Indebtedness representing deferred compensation to directors,
officers, employees of any Loan Party incurred in the ordinary course of
business;

 

(k)          Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

(l)          Indebtedness arising from agreements of a Loan Party providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with a Permitted
Acquisition;

 

(m)          guaranty from the Borrower of Indebtedness of PECI, Pioneer
Transformers Ltd. and Bemag Transformer Inc. owing to the Bank or its
Affiliates; and guaranties from Loan Parties of Indebtedness of Subsidiaries
which are not Loan Parties in an amount not to exceed $2,750,000;

 

(n)          any guarantee by a Loan Party of Indebtedness of any other Loan
Party, so long as the incurrence of such Indebtedness is otherwise permitted
under the terms of this Agreement; and

 

(o)          unsecured Indebtedness of the Loan Parties and their Subsidiaries
not otherwise permitted by this Section in an amount not to exceed $200,000 in
the aggregate at any one time outstanding.

 

-58-

 

 

Section 8.8.          Liens. No Loan Party shall, nor shall it permit any of its
Domestic Subsidiaries to, create, incur or permit to exist any Lien of any kind
on any Property owned by any such Person; provided, however, that the foregoing
shall not apply to nor operate to prevent:

 

(a)          Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, Taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which any Loan Party or any Subsidiary of a Loan Party is
a party or other cash deposits required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;

 

(b)          mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

 

(c)          judgment liens and judicial attachment liens not constituting an
Event of Default under Section 9.1(g) and the pledge of assets for the purpose
of securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Loan Parties secured by a pledge of assets permitted under
this subsection, including interest and penalties thereon, if any, shall not be
in excess of $200,000 at any one time outstanding;

 

(d)          Liens on equipment of any Loan Party created solely for the purpose
of securing indebtedness permitted by Section 8.7(b), representing or incurred
to finance the purchase price of such Property, provided that no such Lien shall
extend to or cover other Property of such Loan Party other than the respective
Property so acquired, and the principal amount of indebtedness secured by any
such Lien shall at no time exceed the purchase price of such Property, as
reduced by repayments of principal thereon;

 

(e)          any interest or title of a lessor under any operating lease,
including the filing of Uniform Commercial Code financing statements solely as a
precautionary measure in connection with operating leases entered into by any
Loan Party in the ordinary course of its business;

 

(f)          easements, rights-of-way, restrictions, and other similar
encumbrances against real property incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of any Loan Party or any
Subsidiary of a Loan Party;

 

-59-

 

 

(g)          bankers’ Liens, rights of setoff and other similar Liens (including
under Section 4-210 of the Uniform Commercial Code) in one or more deposit
accounts maintained by any Loan Party or any Subsidiary of a Loan Party, in each
case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, securing amounts owing to such bank
with respect to cash management and operating account arrangements, including
those involving pooled accounts and netting arrangements; provided that, unless
such Liens are non-consensual and arise by operation of law, in no case shall
any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(h)          Liens granted in favor of the Bank pursuant to the Collateral
Documents;

 

(i)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements (including Liens arising under Section 2-502 of the
Uniform Commercial Code) for the sale of goods entered into by any Loan Party or
any Subsidiary of a Loan Party in the ordinary course of business;

 

(j)          non-exclusive licenses of intellectual property granted in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of any Loan Party or any Subsidiary of a Loan
Party;

 

(k)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto permitted by Section 8.7(k);

 

(l)          Liens in favor of a Loan Party;

 

(m)          Liens securing refinancing Indebtedness to the extent such Liens do
not extend to or cover any property of a party not previously subjected to Liens
relating to the Indebtedness being refinanced;

 

(n)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(o)          Liens (i) on cash advances in favor of the seller of any Property
to be acquired in a Permitted Acquisition to be applied against the purchase
price for such Property, or (ii) consisting of an agreement to dispose of any
Property in a disposition permitted under Section 8.10, in each case, solely to
the extent such Acquisition or disposition, as the case may be, would have been
permitted on the date of the creation of such Lien; and

 

(p)          Liens on cash collateral to secure Subordinated Debt in existence
on the Closing Date in an amount not to exceed $165,280.50 so long as such cash
collateral is required to be maintained by the lender to the holder of the
Subordinated Debt.

 

-60-

 

 

Section 8.9.          Investments, Acquisitions, Loans and Advances. No Loan
Party shall, nor shall it permit any of its Domestic Subsidiaries to, directly
or indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances and other similar cash advances made to
employees in the ordinary course of business), any other Person, or acquire all
or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

(a)          Cash Equivalents;

 

(b)          the Loan Parties’ existing investments in their respective
Subsidiaries outstanding on the Closing Date;

 

(c)          intercompany advances (and the repayment of intercompany advances)
made from time to time between the Loan Parties in the ordinary course of
business;

 

(d)          investments by any Loan Party and its Subsidiaries in connection
with interest rate, foreign currency, and commodity Hedging Agreements entered
into with financial institutions in connection with bona fide hedging activities
in the ordinary course of business and not for speculative purposes;

 

(e)          promissory notes and other non-cash consideration received in
connection with dispositions permitted by Section 8.10;

 

(f)          investments (including debt obligations and equity interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business and
upon the foreclosure with respect to any secured investment or other transfer of
title with respect to any secured investment;

 

(g)          Permitted Acquisitions;

 

(h)          guaranties permitted by Section 8.7(m);

 

(i)          any Acquisition for which the Total Consideration in the aggregate
is less than $1,000,000 in any calendar year; and

 

(j)          other investments, loans, and advances in addition to those
otherwise permitted by this Section in an amount not to exceed $5,000,000 in the
aggregate at any one time outstanding.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

-61-

 

 

Section 8.10.         Mergers, Consolidations and Sales. No Loan Party shall,
nor shall it permit any of its Subsidiaries to, be a party to any merger or
consolidation or amalgamation, or sell, transfer, lease or otherwise dispose of
all or any part of its Property, including any disposition of Property as part
of a sale and leaseback transaction, or in any event sell or discount (with or
without recourse) any of its notes or accounts receivable; provided, however,
that this Section shall not apply to nor operate to prevent:

 

(a)          the sale or lease of inventory in the ordinary course of business;

 

(b)          the sale, transfer, lease or other disposition of Property of any
Loan Party to one another in the ordinary course of its business;

 

(c)          the merger of any Loan Party with and into the Borrower or any
other Loan Party, provided that, in the case of any merger involving the
Borrower, the Borrower is the corporation surviving the merger;

 

(d)          the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);

 

(e)          the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of the relevant Loan Party or
its Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business;

 

(f)          normal cash discounts on normal trade terms in the ordinary course
of business; and

 

(g)          the Disposition of Property of any Loan Party or any Subsidiary of
a Loan Party (including any Disposition of Property as part of a sale and
leaseback transaction) aggregating for all Loan Parties and their Subsidiaries
not more than $200,000 during any fiscal year of the Borrower; provided,
however, that this clause (g) shall not permit any Loan Party to factor any of
its Receivables with any party. For the avoidance of doubt, the Loan Parties
acknowledge that this Section 8.10 prohibits any factoring of Receivables with
Orbian or any other party.

 

Section 8.11.         Maintenance of Subsidiaries. No Loan Party shall assign,
sell or transfer, nor shall it permit any of its Subsidiaries to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of a
Subsidiary; provided, however, that the foregoing shall not operate to prevent
(a) the issuance, sale, and transfer to any person of any shares of capital
stock of a Subsidiary solely for the purpose of qualifying, and to the extent
legally necessary to qualify, such person as a director of such Subsidiary,
(b) any transaction permitted by Section 8.10(c) above, and (c) Liens on the
capital stock or other equity interests of Subsidiaries granted to the Bank
pursuant to the Collateral Documents or the Canadian Credit Facilities.

 

Section 8.12.         Dividends and Certain Other Restricted Payments. No Loan
Party shall, nor shall it permit any of its Subsidiaries to, make any
Distributions; provided, however, that the foregoing shall not operate to
prevent:

 

-62-

 

 

(i)          the making of dividends or distributions by any Subsidiary to any
Borrower;

 

(ii)         so long as no Default exists or would exist after giving effect
thereto, the making of any payment on preferred equity issued to a seller in
connection with a Permitted Acquisition; and

 

(iii)        so long as no Default exists or would exist after giving effect
thereto, Distributions made by Borrower in any calendar year in an aggregate
amount less than or equal to 25% of Borrower’s Net Income in the immediately
preceding calendar year.

 

Section 8.13.         ERISA. Each Loan Party shall, and shall cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a Lien against any of its
Property. Each Loan Party shall, and shall cause each of its Subsidiaries to,
promptly notify the Bank of: (a) the occurrence of any reportable event (as
defined in ERISA) with respect to a Plan, (b) receipt of any notice from the
PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (c) its intention to terminate or withdraw from any Plan, and
(d) the occurrence of any event with respect to any Plan which would result in
the incurrence by any Loan Party or any Subsidiary of a Loan Party of any
material liability, fine or penalty, or any material increase in the contingent
liability of any Loan Party or any Subsidiary of a Loan Party with respect to
any post-retirement Welfare Plan benefit.

 

Section 8.14.         Compliance with Laws. (a) Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply in all material respects with the
requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or result in a
Lien upon any of its Property.

 

(b)          Without limiting the agreements set forth in Section 8.14(a) above,
each Loan Party shall, and shall cause each of its Subsidiaries to, at all
times, do the following to the extent the failure to do so, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect:
(i) comply in all material respects with, and maintain each of the Premises in
compliance in all material respects with, all applicable Environmental Laws;
(ii) require that each tenant and subtenant, if any, of any of the Premises or
any part thereof comply in all material respects with all applicable
Environmental Laws; (iii) obtain and maintain in full force and effect all
material governmental approvals required by any applicable Environmental Law for
operations at each of the Premises; (iv) cure any material violation by it or at
any of the Premises of applicable Environmental Laws; (v) not allow the presence
or operation at any of the Premises of any (1) landfill or dump or (2) hazardous
waste management facility or solid waste disposal facility as defined pursuant
to RCRA or any comparable state law; (vi) not manufacture, use, generate,
transport, treat, store, release, dispose or handle any Hazardous Material at
any of the Premises except in the ordinary course of its business and in de
minimis amounts; (vii) within ten (10) Business Days notify the Bank in writing
of and provide any reasonably requested documents upon learning of any of the
following in connection with any Loan Party or any Subsidiary of a Loan Party or
any of the Premises: (1) any material liability for response or corrective
action, natural resource damage or other harm pursuant to CERCLA, RCRA or any
comparable state law; (2) any material Environmental Claim; (3) any material
violation of an Environmental Law or material Release, threatened Release or
disposal of a Hazardous Material; (4) any restriction on the ownership,
occupancy, use or transferability arising pursuant to any (x) Release,
threatened Release or disposal of a Hazardous Material or (y) Environmental Law;
or (5) any environmental, natural resource, health or safety condition, which
could reasonably be expected to have a Material Adverse Effect; (viii) conduct
at its expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law, (ix) abide
by and observe any restrictions on the use of the Premises imposed by any
governmental authority as set forth in a deed or other instrument affecting any
Loan Party’s or any of its Subsidiary’s interest therein; (x) promptly provide
or otherwise make available to the Bank any reasonably requested environmental
record concerning the Premises which any Loan Party or any Subsidiary of a Loan
Party possesses or can reasonably obtain; and (xi) perform, satisfy, and
implement any operation or maintenance actions required by any governmental
authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any governmental authority under any Environmental
Law.

 

-63-

 

 

Section 8.15.         Compliance with OFAC Sanctions Programs. (a) Each Loan
Party shall at all times comply with the requirements of all OFAC Sanctions
Programs applicable to such Loan Party and shall cause each of its Subsidiaries
to comply with the requirements of all OFAC Sanctions Programs applicable to
such Subsidiary.

 

(b)          Each Loan Party shall provide the Bank any information regarding
the Loan Parties, their Affiliates, and their Subsidiaries necessary for the
Bank to comply with all applicable OFAC Sanctions Programs; subject however, in
the case of Affiliates, to such Loan Party’s ability to provide information
applicable to them.

 

(c)          If any Loan Party obtains actual knowledge or receives any written
notice that any Loan Party, any Affiliate or any Subsidiary of any Loan Party is
named on the then current OFAC SDN List (such occurrence, an “OFAC Event”), such
Loan Party shall promptly (i) give written notice to the Bank of such OFAC
Event, and (ii) comply in all material respects with all applicable laws with
respect to such OFAC Event (regardless of whether the party included on the OFAC
SDN List is located within the jurisdiction of the United States of America),
including the OFAC Sanctions Programs, and each Loan Party hereby authorizes and
consents to the Bank taking any and all steps the Bank deems necessary, in their
sole but reasonable discretion, to avoid violation of all applicable laws with
respect to any such OFAC Event, including the requirements of the OFAC Sanctions
Programs (including the freezing and/or blocking of assets and reporting such
action to OFAC).

 

Section 8.16.         Burdensome Contracts With Affiliates. No Loan Party shall,
nor shall it permit any of its Subsidiaries to, enter into any contract,
agreement or business arrangement with any of its Affiliates on terms and
conditions which are less favorable to such Loan Party or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other; provided that the
foregoing restriction shall not apply to transactions between or among the Loan
Parties.

 

-64-

 

 

Section 8.17.         No Changes in Fiscal Year. The fiscal year of the Borrower
and its Subsidiaries ends on December 31 of each year; and the Borrower shall
not, nor shall it permit any Subsidiary to, change its fiscal year from its
present basis.

 

Section 8.18.         Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Subsidiary, the Loan Parties shall provide the Bank notice
thereof (at which time Schedule 6.2 shall be deemed amended to include reference
to such Subsidiary. The Loan Parties shall, and shall cause their Subsidiaries
to, timely comply with the requirements of Sections 10 and 11 with respect to
any Subsidiary that is required to become a Guarantor hereunder. Except for
Foreign Subsidiaries existing on the Closing Date and identified on
Schedule 6.2, no Loan Party, nor shall it permit any of its Subsidiaries to,
form or acquire any Foreign Subsidiary.

 

Section 8.19.         Change in the Nature of Business. No Loan Party shall, nor
shall it permit any of its Subsidiaries to, engage in any business or activity
if as a result the general nature of the business of such Loan Party or any of
its Subsidiaries would be changed in any material respect from the general
nature of the business engaged in by it as of the Closing Date.

 

Section 8.20.         Use of Proceeds. The Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4.

 

Section 8.21.         No Restrictions. Except as provided herein and in the
Canadian Credit Facilities, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Loan Party or any Subsidiary of a Loan Party to: (a) pay
dividends or make any other distribution on any Subsidiary’s capital stock or
other equity interests owned by such Loan Party or any other Subsidiary, (b) pay
any indebtedness owed to any Loan Party or any other Subsidiary, (c) make loans
or advances to any Loan Party or any Subsidiary, (d) transfer any of its
Property to any Loan Party or any other Subsidiary, or (e) guarantee the Secured
Obligations and/or grant Liens on its assets to the Bank as required by the Loan
Documents.

 

Section 8.22.         Subordinated Debt. No Loan Party shall, nor shall it
permit any of its Domestic Subsidiaries to, (a) amend or modify any of the terms
or conditions relating to Subordinated Debt, (b) make any voluntary prepayment
of Subordinated Debt or effect any voluntary redemption thereof, or (c) make any
payment on account of Subordinated Debt which is prohibited under the terms of
any instrument or agreement subordinating the same to the Obligations.
Notwithstanding the foregoing, the Loan Parties may agree to a decrease in the
interest rate applicable thereto or to a deferral of repayment of any of the
principal of or interest on the Subordinated Debt beyond the current due dates
therefor.

 

Section 8.23.         Financial Covenants. (a) Total Leverage Ratio. As of the
last day of each fiscal quarter of the Borrower ending during the relevant
period set forth below, the Loan Parties and their Non-Canadian Subsidiaries
shall not permit the Total Leverage Ratio to be greater than the corresponding
ratio set forth opposite such period:

 



-65-

 



  

Period(s) Ending  

Total Leverage Ratio shall not
be greater than:

      Fiscal quarters ending on or about 6/30/13 – 12/31/13   5.25 to 1.0      
Fiscal quarter ending on or about 3/31/14   5.00 to 1.0       Fiscal quarter
ending on or about 6/30/14   4.50 to 1.0       Fiscal quarter ending on or about
9/30/14   4.00 to 1.0       Fiscal quarters ending on or about 12/31/14 and at
all times thereafter   3.75 to 1.0

 

(b)          Funded Debt to Total Capitalization Ratio. The Loan Parties and
their Non-Canadian Subsidiaries shall at all times maintain a ratio of
(a) Funded Debt to (b) Total Capitalization of not more than 0.50 to 1.0.

 

(c)          Fixed Charge Coverage Ratio. As of the last day of each fiscal
quarter of the Borrower ending during the relevant period set forth below, the
Loan Parties and their Non-Canadian Subsidiaries shall maintain a Fixed Charge
Coverage Ratio of not less than:

 

Period(s) Ending   Ratio shall not be less than:       Fiscal quarters ending on
or about 6/30/13 – 12/31/13   1.25 to 1.0       Fiscal quarters ending on or
about 3/31/14 and at all times thereafter   1.35 to 1.0

 

(d)          Special Provision Regarding 6/30/13. With respect to the
calculation of each of the foregoing covenants in this Section 8.23 for the
fiscal quarter ending June 30, 2013, the Borrower shall calculate such covenants
as if the anticipated Permitted Acquisition (and any associated Indebtedness)
had closed on June 30, 2013, so long as such Permitted Acquisition has closed at
the time of delivery of the compliance certificate required for the June 30,
2013 fiscal quarter.

 

Section 8.24.         Foreign Subsidiary Holding Companies. Notwithstanding
anything contained in the Agreement to the contrary, the Foreign Subsidiary
Holding Companies shall not engage in any business or other activity, own any
material assets or property, incur any Indebtedness or material liabilities or
grant Liens on any part of its Property, other than (i) ownership of the capital
stock of a Foreign Subsidiary or another Foreign Subsidiary Holding Company,
(ii) maintenance of its corporate existence, and (iii) activities relating to
legal, Tax, and accounting matters with respect to any of the foregoing
activities.

 

-66-

 

 

Section 8.25.         Post-Closing Covenant. Within 30 days of the Closing Date,
the Loan Parties agree to deliver Collateral Access Agreements to the extent
required by the Security Agreement.

 

Section 9.          Events of Default and Remedies.

 

Section 9.1.          Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a)          default in the payment when due of all or any part of the principal
of any Loan (whether at the stated maturity thereof or at any other time
provided for in this Agreement) or of any Reimbursement Obligation, or default
for a period of three (3) Business Days in the payment when due of any interest,
fee or other Obligation payable hereunder or under any other Loan Document;

 

(b)          default in the observance or performance of any covenant set forth
in Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.22 or 8.23 of this
Agreement or of any provision in any Loan Document dealing with the use,
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon; provided not more than twice per fiscal year
the Borrower may remedy a default with respect to Section 8.5 within five (5)
Business Days;

 

(c)          default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within
ten (10) Business Days after written notice thereof is given to the Borrower by
the Bank;

 

(d)          any representation or warranty made in Section 6 hereof or any
material representation or warranty made in any other Loan Document or in any
certificate furnished to the Bank pursuant hereto or thereto or in connection
with any transaction contemplated hereby or thereby shall have been incorrect in
any material respect as of the date of the issuance or making or deemed making
thereof;

 

(e)          (i) any event occurs or condition exists (other than those
described in subsections (a) through (d) above) which is specified as an event
of default under any of the other Loan Documents, or (ii) any of the Loan
Documents shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or (iii) any of the Collateral
Documents shall for any reason fail to create a valid and perfected first
priority Lien in favor of the Bank in any Collateral purported to be covered
thereby except as expressly permitted by the terms hereof, or (iv) any Loan
Party takes any action for the purpose of terminating, repudiating or rescinding
any Loan Document executed by it or any of its obligations thereunder, or
(v) any Loan Party or any Domestic Subsidiary of a Loan Party makes any payment
on account of any Subordinated Debt which is prohibited under the terms of any
instrument subordinating such Subordinated Debt to any Secured Obligations, or
any subordination provision in any document or instrument (including, without
limitation, any intercreditor or subordination agreement) relating to any
Subordinated Debt shall cease to be in full force and effect, or any Person
(including the holder of any Subordinated Debt) shall contest in any manner the
validity, binding nature or enforceability of any such provision;

 

-67-

 

 

(f)          default shall occur under the Canadian Credit Facilities; or
default shall occur under any Material Indebtedness issued, assumed or
guaranteed by any Loan Party or any Subsidiary of a Loan Party, or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Material Indebtedness (whether or not
such maturity is in fact accelerated), or any such Material Indebtedness shall
not be paid when due (whether by demand, lapse of time, acceleration or
otherwise);

 

(g)          (i) any judgment or judgments, writ or writs or warrant or warrants
of attachment, or any similar process or processes, shall be entered or filed
against any Loan Party or any Subsidiary of a Loan Party, or against any of
their respective Property, in an aggregate amount for all such Persons in excess
of $500,000 (except to the extent fully covered by insurance pursuant to which
the insurer has accepted liability therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 30 days, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
Property of any Loan Party or any Subsidiary of a Loan Party to enforce any such
judgment, or (ii) any Loan Party or any Subsidiary of a Loan Party shall fail
within thirty (30) days to discharge one or more non-monetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

 

(h)          any Loan Party or any Subsidiary of a Loan Party, or any member of
its Controlled Group, shall fail to pay when due an amount or amounts
aggregating for all such Persons in excess of $500,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $500,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by any Loan Party or any Subsidiary of a Loan
Party, or any other member of its Controlled Group, any plan administrator or
any combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any Loan Party or any Subsidiary of a Loan Party,
or any member of its Controlled Group, to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within thirty (30) days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

 

(i)          any Change of Control shall occur;

 

-68-

 

 

(j)          any Loan Party or any Subsidiary of a Loan Party shall (i) have
entered involuntarily against it an order for relief under the United States
Bankruptcy Code, as amended, (ii) not pay, or admit in writing its inability to
pay, its debts generally as they become due, (iii) make an assignment for the
benefit of creditors, (iv) apply for, seek, consent to or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its Property, (v) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate or similar action in furtherance of
any matter described in parts (i) through (v) above, or (vii) fail to contest in
good faith any appointment or proceeding described in Section 9.1(k); or

 

(k)          a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for any Loan Party or any Subsidiary of a Loan
Party, or any substantial part of any of its Property, or a proceeding described
in Section 9.1(j)(v) shall be instituted against any Loan Party or any
Subsidiary of a Loan Party, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days; or

 

(l)          the occurrence of any fact, event or circumstance, which, in the
good faith determination of the Bank, would have a Material Adverse Effect.

 

Section 9.2.          Non-Bankruptcy Defaults. When any Event of Default (other
than those described in subsection (j) or (k) of Section 9.1 with respect to the
Borrower) has occurred and is continuing, the Bank may, by written notice to the
Borrower: (a) terminate the remaining Facilities and all other obligations of
the Bank hereunder on the date stated in such notice (which may be the date
thereof); (b) declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) demand that the Borrower immediately deliver to the Bank Cash
Collateral in an amount equal to 105% of the aggregate amount of each Letter of
Credit then outstanding, and the Borrower agrees to immediately make such
payment and acknowledges and agrees that the Bank would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Bank shall have the right to require the Borrower to specifically perform such
undertaking whether or not any drawings or other demands for payment have been
made under any Letter of Credit. In addition, the Bank may exercise all rights
and remedies available to it under the Loan Documents or applicable law or
equity when any such Event of Default has occurred and is continuing.

 

-69-

 

 

Section 9.3.          Bankruptcy Defaults. When any Event of Default described
in subsections (j) or (k) of Section 9.1 with respect to the Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Bank to extend further credit pursuant to any of the terms hereof shall
immediately terminate and the Borrower shall immediately deliver to the Bank
Cash Collateral in an amount equal to 105% of the aggregate amount of each
Letter of Credit then outstanding, the Borrower acknowledging and agreeing that
the Bank would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Bank shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit. In
addition, the Bank may exercise all rights and remedies available to it under
the Loan Documents or applicable law or equity when any such Event of Default
has occurred and is continuing.

 

Section 9.4.          Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under any of Sections 2.3(b), 2.8(b), 9.2 or 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Bank as provided in subsection (b) below.

 

(b)          All amounts prepaid pursuant to subsection (a) above shall be held
by the Bank in one or more separate collateral accounts (each such account, and
the credit balances, properties, and any investments from time to time held
therein, and any substitutions for such account, any certificate of deposit or
other instrument evidencing any of the foregoing and all proceeds of and
earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Bank (to the extent
available) to, the reimbursement of any payment under any Letter of Credit then
or thereafter made by the Bank, and to the payment of the unpaid balance of all
other Secured Obligations. The Collateral Account shall be held in the name of
and subject to the exclusive dominion and control of the Bank. If and when
requested by the Borrower, the Bank shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one year or less, provided that the Bank is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the Bank. If the Borrower shall
have made payment of all obligations referred to in subsection (a) above
required under Section 2.8(b), at the request of the Borrower the Bank shall
release to the Borrower amounts held in the Collateral Account so long as at the
time of the release and after giving effect thereto no Default exists. After all
Letters of Credit have expired or been cancelled and the expiration or
termination of all Facilities, at the request of the Borrower, the Bank shall
release any remaining amounts held in the Collateral Account following payment
in full in cash of all Secured Obligations.

 

Section 9.5.          Post-Default Collections. Anything contained herein or in
the other Loan Documents to the contrary notwithstanding (including, without
limitation, Section 2.8(b)), all payments and collections received in respect of
the Obligations and all proceeds of the Collateral and payments made under or in
respect of the Guaranty Agreements received, in each instance, by the Bank after
acceleration or the final maturity of the Obligations or termination of the
Facilities as a result of an Event of Default shall be remitted to the Bank and
applied in the Bank’s discretion.

 

-70-

 

 

Section 10.         The Guarantees.

 

Section 10.1.          The Guarantees. To induce the Bank to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Facilities and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Domestic Subsidiary
party hereto (including any Domestic Subsidiary executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit F or such other form
acceptable to the Bank) and the Borrower (as to the Secured Obligations of
another Loan Party) hereby unconditionally and irrevocably guarantees jointly
and severally to the Bank and its Affiliates, the due and punctual payment of
all present and future Secured Obligations, including, but not limited to, the
due and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding); provided, however,
that, with respect to any Guarantor, its Guarantee of Hedging Liability of any
Loan Party shall exclude all Excluded Swap Obligations. In case of failure by
the Borrower or other obligor punctually to pay any Secured Obligations
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

 

Section 10.2.          Guarantee Unconditional. The obligations of each
Guarantor under this Section 10 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:

 

(a)          any extension, renewal, settlement, compromise, waiver, or release
in respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

(b)          any modification or amendment of or supplement to this Agreement or
any other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;

 

(c)          any change in the corporate existence, structure, or ownership of,
or any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, any Loan Party or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
any Loan Party or other obligor or of any other guarantor contained in any Loan
Document;

 

-71-

 

 

(d)          the existence of any claim, set-off, or other rights which any Loan
Party or other obligor or any other guarantor may have at any time against the
Bank or any other Person, whether or not arising in connection herewith;

 

(e)          any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;

 

(f)          any application of any sums by whomsoever paid or howsoever
realized to any obligation of any Loan Party or other obligor, regardless of
what obligations of any Loan Party or other obligor remain unpaid;

 

(g)          any invalidity or unenforceability relating to or against any Loan
Party or other obligor or any other guarantor for any reason of this Agreement
or of any other Loan Document or any agreement relating to Hedging Liability or
Bank Product Obligations or any provision of applicable law or regulation
purporting to prohibit the payment by any Loan Party or other obligor or any
other guarantor of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents or any agreement
relating to Hedging Liability or Bank Product Obligations; or

 

(h)          any other act or omission to act or delay of any kind by the Bank
or any other Person or any other circumstance whatsoever that might, but for the
provisions of this subsection, constitute a legal or equitable discharge of the
obligations of any Guarantor under this Section 10.

 

Section 10.3.          Discharge Only upon Payment in Full; Reinstatement in
Certain Circumstances. Each Guarantor’s obligations under this Section 10 shall
remain in full force and effect until the Facilities are terminated, all Letters
of Credit have expired, and the principal of and interest on the Loans and all
other amounts payable by the Borrower and the other Loan Parties under this
Agreement and all other Loan Documents and, if then outstanding and unpaid, all
Hedging Liability and Bank Product Obligations shall have been paid in full. If
at any time any payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable by any Loan Party or other
obligor or any guarantor under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of such
Loan Party or other obligor or of any guarantor, or otherwise, each Guarantor’s
obligations under this Section 10 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.

 

Section 10.4.          Subrogation. Each Guarantor agrees it will not exercise
any rights which it may acquire by way of subrogation by any payment made
hereunder, or otherwise, until all the Secured Obligations shall have been paid
in full subsequent to the termination of all the Facilities and expiration of
all Letters of Credit. If any amount shall be paid to a Guarantor on account of
such subrogation rights at any time prior to the later of (x) the payment in
full of the Secured Obligations and all other amounts payable by the Loan
Parties hereunder and the other Loan Documents and (y) the termination of the
Facilities and expiration of all Letters of Credit, such amount shall be held in
trust for the benefit of the Bank (and its Affiliates) and shall forthwith be
paid to the Bank (and its Affiliates) or be credited and applied upon the
Secured Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement.

 

-72-

 

 

Section 10.5.          Subordination. Each Guarantor (each referred to herein as
a “Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or other Loan Party owing to such
Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Secured Obligations. During the
existence of any Event of Default, subject to Section 10.4, any such
indebtedness, obligation, or liability of the Borrower or other Loan Party owing
to such Subordinated Creditor shall be enforced and performance received by such
Subordinated Creditor as trustee for the benefit of the holders of the Secured
Obligations and the proceeds thereof shall be paid over to the Bank for
application to the Secured Obligations (whether or not then due), but without
reducing or affecting in any manner the liability of such Guarantor under this
Section 10.

 

Section 10.6.          Waivers. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice not provided for herein, as
well as any requirement that at any time any action be taken by the Bank or any
other Person against the Borrower or any other Loan Party or other obligor,
another guarantor, or any other Person.

 

Section 10.7.          Limit on Recovery. Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 10 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 10 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

 

Section 10.8.          Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrower or other Loan Party or other
obligor under this Agreement or any other Loan Document, or under any agreement
relating to Hedging Liability or Bank Product Obligations, is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or such other Loan
Party or obligor, all such amounts otherwise subject to acceleration under the
terms of this Agreement or the other Loan Documents, or under any agreement
relating to Hedging Liability or Bank Product Obligations, shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Bank.

 

Section 10.9.          Benefit to Guarantors. The Loan Parties are engaged in
related businesses and integrated to such an extent that the financial strength
and flexibility of the Borrower and the other Loan Parties has a direct impact
on the success of each other Loan Party. Each Guarantor will derive substantial
direct and indirect benefit from the extensions of credit hereunder, and each
Guarantor acknowledges that this guarantee is necessary or convenient to the
conduct, promotion and attainment of its business.

 

-73-

 

 

Section 10.10.         Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until discharged in accordance with Section 10.3. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

Section 11.         Collateral.

 

Section 11.1.          Collateral. The Secured Obligations shall be secured by
valid, perfected, and enforceable Liens on all right, title, and interest of
each Loan Party in all of its real property, personal property, and fixtures,
whether now owned or hereafter acquired or arising, and all proceeds thereof;
provided, however, that: (i) the Collateral shall not include Excluded Property,
(ii) until an Event of Default has occurred and is continuing and thereafter
until otherwise required by the Bank, Liens on vehicles or other goods which are
subject to a certificate of title law need not be perfected provided that the
total value of such property at any one time not so perfected shall not exceed
$100,000 in the aggregate, and (iii) the Collateral need not include (or be
perfected if a Lien is granted) those assets of any Loan Party as to which the
Bank in its sole discretion determines that the cost of obtaining a security
interest in or perfection thereof are excessive in relation to the value of the
security to be afforded thereby. Each Loan Party acknowledges and agrees that
the Liens on the Collateral shall be granted to the Bank and shall be valid and
perfected first priority Liens (to the extent perfection by filing,
registration, recordation, possession or control is required herein or in any
other Loan Document) subject to the proviso appearing at the end of the
preceding sentence and to Liens permitted by Section 8.8, in each case pursuant
to one or more Collateral Documents from such Persons, each in form and
substance satisfactory to the Bank.

 

Section 11.2.          Depository Banks. Within thirty (30) days of the Closing
Date, each Loan Party shall maintain at the Bank (or one of its Affiliates) as
its primary depository bank, including for its principal operating,
administrative, cash management, lockbox arrangements, collection activity, and
other deposit accounts for the conduct of its business. All deposit accounts
shall be maintained with the Bank or such other bank(s) reasonably acceptable to
the Bank subject to deposit account control agreements in favor of the Bank on
terms reasonably satisfactory to the Bank (all such deposit accounts maintained
with the Bank or with such other bank(s) subject to a deposit account control
agreement being hereinafter collectively referred to as the “Assigned
Accounts”). Each Loan Party shall make such arrangements as may be reasonably
requested by the Bank to assure that all proceeds of the Collateral are
deposited (in the same form as received) in one or more Assigned Accounts. Any
proceeds of Collateral received by any Loan Party shall be promptly deposited
into an Assigned Account and, until so deposited, shall held by it in trust for
the Bank. Each Loan Party acknowledges and agrees that the Bank has (and is
hereby granted to the extent it does not already have) a Lien on each Assigned
Account and all funds contained therein to secure the Secured Obligations. The
Bank agrees with the Loan Parties that if and so long as no Default has occurred
or is continuing, amounts on deposit in the Assigned Accounts will (subject to
the rules and regulations as from time to time in effect applicable to such
demand deposit accounts) be made available to the relevant Loan Party for use in
the conduct of its business. Upon the occurrence of a Default, the Bank may
apply the funds on deposit in any and all such Assigned Accounts to the Secured
Obligations (whether or not then due).

 

-74-

 

 

Section 11.3.          Liens on Real Property. In the event that any Loan Party
owns or hereafter acquires any real property (other than Excluded Property),
such Loan Party shall execute and deliver to the Bank a mortgage or deed of
trust acceptable in form and substance to the Bank for the purpose of granting
to the Bank (or a security trustee therefor) a Lien on such real property to
secure the Secured Obligations, shall pay all taxes, costs, and expenses
incurred by the Bank in recording such mortgage or deed of trust, and shall
supply to the Bank at the Borrower’s cost and expense a survey, environmental
report, hazard insurance policy, appraisal report, and a mortgagee’s policy of
title insurance from a title insurer acceptable to the Bank insuring the
validity of such mortgage or deed of trust and its status as a first Lien
(subject to Liens permitted by this Agreement) on the real property encumbered
thereby and such other instrument, documents, certificates, and opinions
reasonably required by the Bank in connection therewith.

 

Section 11.4.          Further Assurances. Each Loan Party agrees that it shall,
from time to time at the request of the Bank, execute and deliver such documents
and do such acts and things as the Bank may reasonably request in order to
provide for or perfect or protect such Liens on the Collateral. In the event any
Loan Party forms or acquires any other Domestic Subsidiary after the date
hereof, except as otherwise provided in the definition of Guarantor, the Loan
Parties shall promptly upon such formation or acquisition cause such newly
formed or acquired Domestic Subsidiary to execute a Guaranty Agreement and such
Collateral Documents as the Bank may then require, and the Loan Parties shall
also deliver to the Bank, or cause such Domestic Subsidiary to deliver to the
Bank, at the Borrower’s cost and expense, such other instruments, documents,
certificates, and opinions reasonably required by the Bank in connection
therewith.

 

Section 12.         Miscellaneous.

 

Section 12.1.          Notices. (a) Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

(i)          if to the Borrower or any other Loan Party, to it at 400 Kelby
Street, 9th Floor, Fort Lee, NJ 07024, Attention of Andrew Minkow (Facsimile No.
(212) 867-1325; Telephone No. (212) 588-1070; E-Mail:
Andrew@pioneerpowersolutions.com), with a copy to Rick Werner, Haynes and Boone,
LLP, 30 Rockefeller Plaza, 26th Floor, New York, NY 10112 (Facsimile No. (212)
884-8233; Telephone No. (212) 867-0700); and

 

(ii)         if to the Bank, to Bank of Montreal at 234 Simcoe Street, 3rd
Floor, Toronto, Ontario M5T 1T4, Attention of Maria Tan (Facsimile No.
416-598-6269 Telephone No. 416-498-6756), with respect to Borrowings; and at
Director, Corporate Finance Division, 105 St-Jacques St, 3rd Floor, Montreal,
Quebec H2Y 1L6 (Facsimile No. 514-877-7704; Telephone No. 514-877-6102) with
respect to all other matters.

 

-75-

 

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

 

(b)          Electronic Communications. The Bank or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Bank otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)          Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

Section 12.2.          Amendments, Etc. No amendment, modification, termination
or waiver of any provision of this Agreement or of any other Loan Document, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Bank; provided
that any amendment or modification to the terms of this Agreement or any Loan
Document shall also be signed by the Loan Parties against whom such changes or
modifications are to be enforced. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

-76-

 

 

Section 12.3.          Costs and Expenses; Indemnification. (a) The Borrower
agrees to pay on demand the costs and expenses of the Bank in connection with
the negotiation, preparation, execution and delivery of this Agreement, the
other Loan Documents and the other instruments and documents to be delivered
hereunder or thereunder, and in connection with the recording or filing of any
of the foregoing, and in connection with the transactions contemplated hereby or
thereby, and in connection with any consents hereunder or waivers or amendments
hereto or thereto, including the reasonable fees and expenses of counsel for the
Bank with respect to all of the foregoing (whether or not the transactions
contemplated hereby are consummated). The Borrower further agrees to pay to the
Bank or any other holder of the Obligations all costs and expenses (including
court costs and reasonable attorneys’ fees), if any, incurred or paid by the
Bank or any other holder of the Obligations in connection with any Default or in
connection with the enforcement of this Agreement or any of the other Loan
Documents or any other instrument or document delivered hereunder or thereunder
(including, without limitation, all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower or any guarantor). The Borrower further agrees to indemnify the
Bank, and any security trustee, and their respective directors, officers and
employees, against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor, whether or not the indemnified Person is a
party thereto) which any of them may pay or incur arising out of or relating to
any Loan Document or any of the transactions contemplated thereby or the direct
or indirect application or proposed application of the proceeds of any extension
of credit made available hereunder, other than those which arise from the fraud,
gross negligence or willful misconduct of the party claiming indemnification.
The Borrower, upon demand by the Bank at any time, shall reimburse the Bank for
any legal or other expenses incurred in connection with investigating or
defending against any of the foregoing except if the same is directly due to the
gross negligence or willful misconduct of the party to be indemnified. The
obligations of the Borrower under this Section shall survive the termination of
this Agreement.

 

(b)          The Borrower unconditionally agrees to forever indemnify, defend
and hold harmless, and covenants not to sue for any claim for contribution
against, the Bank for any damages, costs, loss or expense, including without
limitation, response, remedial or removal costs, arising out of any of the
following: (i) any presence, release, threatened release or disposal of any
hazardous or toxic substance or petroleum by the Borrower or any Subsidiary or
otherwise occurring on or with respect to their Property, (ii) the operation or
violation of any environmental law, whether federal, state, or local, and any
regulations promulgated thereunder, by the Borrower or any Subsidiary or
otherwise occurring on or with respect to their Property, (iii) any claim for
personal injury or property damage in connection with the Borrower or any
Subsidiary or otherwise occurring on or with respect to their Property, and
(iv) the inaccuracy or breach of any environmental representation, warranty or
covenant by the Borrower or any Subsidiary made herein or in any mortgage, deed
of trust, security agreement or any other instrument or document evidencing or
securing any indebtedness, obligations, or liabilities of the Borrower or any
Subsidiary owing to the Bank or setting forth terms and conditions applicable
thereto or otherwise relating thereto, except for damages arising from the
Bank’s fraud, willful misconduct or gross negligence. This indemnification shall
survive the payment and satisfaction of all Obligations owing to the Bank and
the termination of this Agreement, and shall remain in force beyond the
expiration of any applicable statute of limitations and payment or satisfaction
in full of any single claim under this indemnification. This indemnification
shall be binding upon the successors and assigns of the Borrower and shall inure
to the benefit of Bank and its directors, officers, employees, agents, and
collateral trustees, and their successors and assigns.

 

(c)          All amounts due under this Section shall be payable 10 days after
demand therefor.

 

(d)          Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

 

-77-

 

 

Section 12.4.          No Waiver, Cumulative Remedies. No delay or failure on
the part of the Bank or on the part of the holder or holders of any of the
Obligations in the exercise of any power or right under any Loan Document shall
operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The rights and
remedies hereunder of the Bank and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

 

Section 12.5.          Right of Setoff. In addition to any rights now or
hereafter granted under the Loan Documents or applicable law and not by way of
limitation of any such rights, if an Event of Default shall have occurred and be
continuing, the Bank and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by the Bank or any such
Affiliate, to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to the
Bank or its Affiliates, irrespective of whether or not the Bank or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of the Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Bank and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Bank or its Affiliates may have. The Bank agrees to notify the
Borrower promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

Section 12.6.          Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.

 

Section 12.7.          Survival of Indemnities. All indemnities and other
provisions relative to reimbursement to the Bank of amounts sufficient to
protect the yield of the Bank with respect to the Loans and Letters of Credit,
including, but not limited to, Sections 4.1, 4.4, 4.5, and 12.3, shall survive
the termination of this Agreement and the other Loan Documents and the payment
of the Obligations.

 

Section 12.8.          Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Bank, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.2, this Agreement shall become effective when it shall
have been executed by the Bank and when the Bank shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (e.g., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

-78-

 

 

Section 12.9.          Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

Section 12.10.         Severability of Provisions. Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 12.11.         Construction. The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents. The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries. Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any Collateral Document, the covenants and
agreements contained herein being in addition to and not in substitution for the
covenants and agreements contained in the Collateral Documents.

 

Section 12.12.         Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Bank may have received
hereunder shall, at the option of the Bank, be (i) applied as a credit against
the then outstanding principal amount of Obligations hereunder and accrued and
unpaid interest thereon (not to exceed the maximum amount permitted by
applicable law), (ii) refunded to the Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Borrower nor any guarantor or endorser shall have any
action against the Bank for any damages whatsoever arising out of the payment or
collection of any Excess Interest. Notwithstanding the foregoing, if for any
period of time interest on any of Borrower’s Obligations is calculated at the
Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on the Borrower’s Obligations shall remain at the Maximum Rate
until the Bank has received the amount of interest which the Bank would have
received during such period on the Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period.

 

-79-

 

 

Section 12.13.         No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Loan Party and its Subsidiaries and the Bank is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether the Bank has
advised or is advising any Loan Party or any of its Subsidiaries on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Bank are arm’s-length commercial transactions between such Loan Parties
and their Affiliates, on the one hand, and the Bank, on the other hand,
(iii) each Loan Party has consulted its own legal, accounting, regulatory and
tax advisors to the extent that it has deemed appropriate and (iv) each Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Bank is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Loan Party or any of its Affiliates, or any other Person; (ii) the Bank has no
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Bank and its respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of any Loan Party and its Affiliates, and the Bank has no obligation to disclose
any of such interests to any Loan Party or its Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Bank with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

Section 12.14.         Binding Nature; Governing Law; Jurisdiction; Consent to
Service of Process. (a) This Agreement shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Bank and the
benefit of its successors and assigns, including any subsequent holder of the
Obligations. The Borrower may not assign its rights hereunder without the
written consent of the Bank. This Agreement constitutes the entire understanding
of the parties with respect to the subject matter hereof and any prior
agreements, whether written or oral, with respect thereto are superseded hereby.

 

-80-

 

 

(b)          This agreement, the Notes and the other Loan Documents (except as
otherwise specified therein), and the rights and duties of the parties hereto,
shall be construed and determined in accordance with the laws of the State of
Illinois without regard to conflicts of law principles that would require
application of the laws of another jurisdiction.

 

(c)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
State court sitting in the City of Chicago, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Illinois
State court or, to the extent permitted by applicable Legal Requirements, in
such federal court. Each party hereto hereby agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements. Nothing in this Agreement or any other Loan
Document or otherwise shall affect any right that the Bank may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any Guarantor or its respective properties in
the courts of any jurisdiction.

 

(d)          Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 12.14(c). Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(e)          Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy or e-mail) in
Section 12.1. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.

 

Section 12.15.         Waiver of Jury Trial. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to any Loan Document or the
transactions contemplated thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.

 

-81-

 

 

Section 12.16.         USA Patriot Act. The Bank hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify, and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Bank to identify the Borrower in accordance with the Act.

 

[Signature Pages to Follow]

 

-82-

 

 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

  “Borrower”       Pioneer Power Solutions, Inc.       By:   /s/ Andrew Minkow  
Name:  Andrew Minkow   Title:    Chief Financial Officer       “Guarantors”    
  Jefferson Electric, Inc.       By:   /s/ Andrew Minkow   Name:  Andrew Minkow
  Title:    Chief Financial Officer       Pioneer Critical Power Inc.      
By:   /s/ Andrew Minkow   Name:  Andrew Minkow   Title:    Chief Financial
Officer

 

[Signature Page to Credit Agreement]

 

 

 

 

  “Bank”       Bank of Montreal, acting through its Chicago Branch       By :  
/s/ Larry Allan Swiniarski   Name: Larry Alan Swiniarski   Title:   Director

 

[Signature Page to Credit Agreement]

 

 

 

 

Exhibit A

 

Notice of Borrowing

 

Date: _______________, ____

 

To:Bank of Montreal, as lender under the Credit Agreement dated as of June 28,
2013 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Pioneer Power Solutions, Inc., as Borrower, the Guarantors
party thereto, and Bank of Montreal

 

Ladies and Gentlemen:

 

The undersigned, Pioneer Power Solutions, Inc. (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.6 of the
Credit Agreement, of the Borrowing specified below:

 

1.          The Business Day of the proposed Borrowing is ___________, ____.

 

2.          The aggregate amount of the proposed Borrowing is $______________.

 

3.          The Borrowing is being advanced under the [Revolving] [Term Loan]
Facility.

 

4.          The Borrowing is to be comprised of $___________ of [U.S. Prime
Rate] [Eurodollar] Loans.

 

[5.         The duration of the Interest Period for the Eurodollar Loans
included in the Borrowing shall be ____________ months.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)          the representations and warranties contained in Section 6 of the
Credit Agreement are true and correct in all material respects (where not
already qualified by materiality, otherwise in all respects) as though made on
and as of such date (except to the extent such representations and warranties
relate to an earlier date, in which case they are true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects) as of such earlier date); and

 

 

 

 

(b)          no Default has occurred and is continuing or would result from such
proposed Borrowing.

 

  Pioneer Power Solutions, Inc.       By  



  Name     Title  

 

-2-

 

 

Exhibit B

 

Notice of Continuation/Conversion

 

Date: ____________, ____

 

To:Bank of Montreal, as lender under the Credit Agreement dated as of June 28,
2013 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Pioneer Power Solutions, Inc., as Borrower, the Guarantors
party thereto, and Bank of Montreal

 

Ladies and Gentlemen:

 

The undersigned, Pioneer Power Solutions, Inc. (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.6 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

 

1.          The conversion/continuation Date is __________, ____.

 

2.          The aggregate amount of the [Revolving] [Term] Loans to be
[converted] [continued] is $______________.

 

3.          The Loans are to be [converted into] [continued as] [Eurodollar]
[U.S. Prime Rate] Loans.

 

4.          [If applicable:] The duration of the Interest Period for the
[Revolving] [Term] Loans included in the [conversion] [continuation] shall be
_________ months.

 

  Pioneer Power Solutions, Inc.         By  



  Name     Title  

 

 

 

 

Exhibit C-1

 

Term Note

 

U.S. $6,000,000 June 28, 2013

 

For Value Received, the undersigned, Pioneer Power Solutions, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to Bank of Montreal (the
“Lender”) or its registered assigns at the principal office of the Lender in
Chicago, Illinois (or such other location as the Lender may designate to the
Borrower), in immediately available funds, the principal sum of Six Million
Dollars ($6,000,000) or, if less, the aggregate unpaid principal amount of the
Term Loan made or maintained by the Lender to the Borrower pursuant to the
Credit Agreement, in installments in the amounts called for by the Credit
Agreement, together with interest on the principal amount of such Term Loan from
time to time outstanding hereunder at the rates, and payable in the manner and
on the dates, specified in the Credit Agreement.

 

This Note is the Term Note referred to in the Credit Agreement dated as of
June 28, 2013, among the Borrower, the Guarantors party thereto, and the Lender
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement. This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

  Pioneer Power Solutions, Inc.       By  



  Name     Title  

 

 

 

 

Exhibit C-2

 

Revolving Note

 

U.S. $10,000,000 June 28, 2013

 

For Value Received, on demand, the undersigned, Pioneer Power Solutions, Inc., a
Delaware corporation (the “Borrower”), hereby promises to pay to Bank of
Montreal (the “Lender”) or its registered assigns at the principal office of the
Lender in Chicago Illinois (or such other location as the Lender may designate
to the Borrower), in immediately available funds, the principal sum of Ten
Million Dollars ($10,000,000) or, if less, the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each Revolving Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.

 

This Note is the Revolving Note referred to in the Credit Agreement dated as of
June 28, 2013, among the Borrower, the Guarantors party thereto, and the Lender
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement. This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

  Pioneer Power Solutions, Inc.       By  



  Name     Title  

 

 

 

 

Exhibit D

 

Pioneer Power Solutions, Inc.

 

Borrowing Base Certificate

 

To:Bank of Montreal, as lender under the Credit Agreement described below

 

Pursuant to the terms of the Credit Agreement dated as of June 28, 2013, among
us (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), we submit this Borrowing Base Certificate to you and certify that
the information set forth below and on any attachments to this Certificate is
true, correct and complete as of the date of this Certificate.

 

A.           Receivables in Borrowing Base

 

  1. Gross Receivables           Less           (a) Ineligible sales          
(b) Owed by an account debtor who is an Affiliate           (c) Owed by an
account debtor who is in an insolvency or reorganization proceeding          
(d) Credits/allowances           (e) Unpaid more than 90 days from invoice date
          (f) Otherwise ineligible         2. Total Deductions (sum of lines A1a
- A1f)         3. Eligible Receivables (line A1 minus line A2)         4.
Eligible Receivables in Borrowing Base (line A3 x .80)      

 

B.           Inventory in Borrowing Base

 

  1. Gross inventory of Finished Goods, Work-in-Process and Raw Materials      
  2. Less      

 

 

 

 

    (a) Finished Goods, Work-in-Process and Raw Materials not located at
approved locations           (b) Obsolete, slow moving, or not merchantable    
      (c) Work-in-process in excess of $2,000,000           (d) Otherwise
ineligible         2. Total Deductions (sum of lines B2a - B2d above)         3.
Eligible Inventory (line B1 minus line B2)         4. Eligible Inventory in
Borrowing Base determination (line B3 x .50)      

 

C.           Inventory in Borrowing Base

 

  1. Inventory Cap $5,000,000   2. Eligible Inventory included in Borrowing Base
determination (Line B4)     3. Eligible Inventory in Borrowing Base (Lesser of
C1 and C2)  

 

D. Excess Canadian Collateral  

 

E.           Total Borrowing Base

 

  1. Line A4         2. Line C3         3. Line D         4. Reserves
established by the Bank         5. Sum of Lines E1, E2 and E3 less Line E4
(Borrowing Base)      

 

F.           Revolving Facility Advances

 

1. Revolving Loans       2. Letters of Credit       3. Total Outstandings (Sum
of lines F1 and F2)      

  

-2-

 



 

G.           Available Borrowing Base Collateral

 

(line E5 minus line F3)    

 

Dated as of this ______ day of __________________.

 

  Pioneer Power Solutions, Inc.       By  



  Name     Title  

 

-3-

 

 

Exhibit E

 

Pioneer Power Solutions, Inc.

 

Compliance Certificate

 

To:Bank of Montreal, as lender under the Credit Agreement described below

 

This Compliance Certificate is furnished to the Bank pursuant to that certain
Credit Agreement dated as of June 28, 2013, among us (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”). Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.

 

The Undersigned hereby certifies that:

 

1.          I am the duly elected __________________________ of Pioneer Power
Solutions, Inc.;

 

2.          I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.          The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below;

 

4.          The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

 

5.          The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

                       

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.

 

  Pioneer Power Solutions, Inc.       By  



  Name     Title  

 

-2-

 

 

Schedule I

to Compliance Certificate

 

Pioneer Power Solutions, Inc.

 

Compliance Calculations

for Credit Agreement dated as of June 28, 2013

 

Calculations as of _____________, _______

  

 

 

A.        Total Leverage Ratio (Section 8.23(a))   1.          Funded Debt (per
definition) $____________ 2.          Net Income for past 4 quarters
$____________ 3.          Interest Expense for past 4 quarters $____________
4.          Federal, state and local income taxes for past 4 quarters
$____________ 5.          Depreciation and amortization for past 4 quarters
$____________ 6.          Extraordinary fees or expenses for past 4 quarters
$____________ 7.          Sum of Lines A2-A6 (EBITDA) $____________
8.          Adjustments per definition of Adjusted EBITDA $____________
9.          Sum of Lines A7 and A8 (Adjusted EBITDA) $____________
10.         Ratio of Line A1 to Line A9 ____:1.0 11.         Line A10 Ratio
shall not exceed ____:1.0 12.         The Borrower is in compliance?  (circle
yes or no) yes/no     B.         Funded Debt to Capitalization Ratio
(Section 8.23(b))   1.          Funded Debt $____________ 2.          Net Worth
$____________ 3.          Sum of Lines B1 and B2 (Total Capitalization)
$____________ 4.          Ratio of Line B1 to Line B3 ____:1.0 5.          Line
B4 Ratio shall not exceed 0.50:1.0 6.          The Borrower is in
compliance?  (circle yes or no) yes/no

 

 

 

 

C.         Fixed Charge Coverage Ratio (Section 8.23(c))   1.          Adjusted
EBITDA for past 4 quarters (Line A9) $____________ 2.          Unfinanced
Capital Expenditures for past 4 quarters $____________ 3.          Cash taxes
for past 4 quarters $____________ 4.          Restricted Payments paid in cash
for past 4 quarters $____________ 5.          Line C1 minus the sum of Lines
C2-C4 $____________ 6.          Scheduled principal payments for past 4 quarters
$____________ 7.          Interest Expense for past 4 quarters $____________
8.          Sum of Lines C6 and C7 (Fixed Charges) $____________
9.          Ratio of Line C5 to Line C8 ____:1.0 10.         Line C9 Ratio shall
not be less than ____:1.0 11.         The Borrower is in compliance?  (circle
yes or no) yes/no

 

-2-

 

 

Exhibit F

 

Additional Guarantor Supplement

 

______________, ___

 

Bank of Montreal (the “Bank”), as lender under the Credit Agreement dated as of
June 28, 2013, among Pioneer Power Solutions, Inc., as Borrower, the Guarantors
referred to therein, and the Bank (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein. The undersigned, [name of Subsidiary
Guarantor], a [jurisdiction of incorporation or organization] hereby elects to
be a “Guarantor” for all purposes of the Credit Agreement, effective from the
date hereof. The undersigned confirms that the representations and warranties
set forth in Section 6 of the Credit Agreement are true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects) as to the undersigned as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects (where not already qualified by
materiality, otherwise in all respects) as of such earlier date) and the
undersigned shall comply with each of the covenants set forth in Section 8 of
the Credit Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 10 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Bank, and it shall not be
necessary for the Bank or any of its Affiliates entitled to the benefits hereof,
to execute this Agreement or any other acceptance hereof. This Agreement shall
be construed in accordance with and governed by the internal laws of the State
of Illinois.

 

  Very truly yours,       [Name of Subsidiary Guarantor]       By  



  Name     Title  

 

 

 

 

Schedule 6.2

 

Subsidiaries

 

Name  

Jurisdiction of

Organization

 

Percentage

Ownership

  Owner               Pioneer Critical Power, Inc.   Delaware   100%   Borrower
              Jefferson Electric, Inc.   Delaware   100%   Borrower            
  Nexus Custom Magnetics, LLC   Texas   100%   Jefferson Electric, Inc.        
      JE Mexican Holdings, Inc.   Delaware   100%   Borrower              
Jefferson Electric Mexico Holdings, LLC   Wisconsin   100%   JE Mexican
Holdings, Inc.               Nexus Magneticos de Mexico, S. de R.L. de C.V.  
Mexico   100%   Nexus Custom Magnetics, LLC—99%                          
Jefferson Electric Mexico Holdings, LLC—1%               Pioneer Electrogroup
Canada, Inc.   Quebec   100%   Borrower               Pioneer Transformers Ltd.
  Quebec   100%   Pioneer Electrogroup Canada, Inc.               Pioneer Wind
Energy Systems, Inc.   Quebec   100%   Pioneer Electrogroup Canada, Inc.        
      Bemag Transformer Inc.   Quebec   100%   Pioneer Electrogroup Canada, Inc.

 

 

 

 

Schedule 6.10

 

Litigation

 

Nexus Manufacturing LLC vs. Jefferson Electric, Inc., et al. United States
District Court for the Southern District of Texas Case No. M-08-352. Case
M-08-352 was stayed by the District Court. The former owners of Nexus
Manufacturing LLC re-filed this claim in July 2012 and it was assigned Case No.
M-12-232.

 

 

 

 

Schedule 6.19

 

Collective Bargaining Agreements

 

Collective Bargaining Agreement, effective January 31, 2011, among Nexus
Magneticos de Mexico S de R.L. de C.V. and Sindicato Industrial Autonomo De
Operarios En General De Maquiladoras De Reynosa C.T.M. (Union of Independent
Industrial Operators in Reynosa (Mexico) Maquiladoras, C.T.M.).

 

 

 